Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

OF

 

REAL PROPERTY COMMONLY KNOWN AS

 

THE WYNDHAM PALM SPRINGS HOTEL

 

PALM SPRINGS, CALIFORNIA

 

and

 

Joint Escrow Instructions

 

between

 

AP/APH PALM SPRINGS, L.P., a Delaware limited partnership (“Seller”),

 

and

 

HIGHLAND HOSPITALITY, L.P., a Delaware limited partnership (“Buyer”)

 

(“Buyer”).

 

Effective Date: May 16, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.

   DEFINITIONS    1      1.1    Account    1      1.2    Affiliate    1      1.3
   Approval Date    1      1.4    Assumed Contracts    1      1.5    Bill of
Sale    1      1.6    Broker    1      1.7    Business Day    1      1.8    Cash
Bank    2      1.9    Claims    2      1.10    Closing    2      1.11    Closing
Date    2      1.12    Closing Documents    2      1.13    Contract Assignment
   2      1.14    Counsel    2      1.15    Day    2      1.16    Deed    2     
1.17    Deposit    2      1.18    Disputed Payable    2      1.19    Employee
Leave    2      1.20    Employee Liabilities    2      1.21    Equipment Lease
   3      1.22    ERISA    3      1.23    Escrow    3      1.24    Escrow Agent
   3      1.25    Extended Coverage    3      1.26    FF&E    3      1.27   
Final Statement    4      1.28    FIRPTA Certificate    4      1.29    Franchise
Agreement    4

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

    

1.30

   Franchisor    4     

1.31

   General Assignment    4     

1.32

   Governmental Authority    4     

1.33

   Ground Sublease    4     

1.34

   Ground Sublessor    4     

1.35

   Ground Sublease Assignment    4     

1.36

   Hazardous Substance    4     

1.37

   Hotel    5     

1.38

   Hotel Employees    5     

1.39

   Hotel Improvements    5     

1.40

   Hotel Manager    5     

1.41

   Hotel Management Agreement    5     

1.42

   Hotel Parcel    5     

1.43

   Hotel Payable    5     

1.44

   Hotel Premises    5     

1.45

   Hotel Records    5     

1.46

   Intangibles    6     

1.47

   Inventory    6     

1.48

   Laws    6     

1.49

   Last Closing Date    6     

1.50

   Lease    6     

1.51

   Lease Assignment    6     

1.52

   Leased Equipment    7     

1.53

   Licensed Premises    7     

1.54

   Lien    7     

1.55

   Liquor Inventory    7     

1.56

   Liquor License    7     

1.57

   Liquor Operations    7     

1.58

   Mark    7     

1.59

   Master Lease    7

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     1.60    Master Lessor    8      1.61    Objectionable Title Matters    8  
   1.62    Ordinary Course    8      1.63    Original    8      1.64    Party   
8      1.65    Permit    8      1.66    Permitted Exceptions    8      1.67   
Plans    8      1.68    Preliminary Statement    8      1.69    Property Taxes
   8      1.70    Purchase Price    8      1.71    Repair Warranties    9     
1.72    Reservation Deposit    9      1.73    Seller’s Knowledge    9      1.74
   Service Contract    9      1.75    Survey    9      1.76    Title Company   
9      1.77    Title Report    9      1.78    Title Policy    9      1.79   
Transactor    9      1.80    Transfer Instruments    10      1.81    Uniform
System of Accounts    10      1.82    Other Definitions    10

2.

   COVENANT OF PURCHASE AND SALE    10

3.

   PURCHASE PRICE AND DEPOSIT    10      3.1    Amount of Purchase Price    10  
   3.2    Allocation of Price    10      3.3    Deposit    11

4.

   TITLE AND DUE DILIGENCE CONDITIONS    11      4.1    Title Report and Survey
   11

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     4.2    Objectionable Title Matters and Permitted Exceptions    12      4.3
   Cure of Objectionable Title Matters    12      4.4    Termination for
Objectionable Title Matter    12      4.5    Additional Title Exceptions    12  
   4.6    Access to Property and Records    13      4.7    Indemnification    14
     4.8    Buyer’s Right of Termination    14

5.

   REPRESENTATIONS AND WARRANTIES    14      5.1    By Seller    14      5.2   
By Buyer    17      5.3    WAIVER AND RELEASE    18      5.4    Survival and
Limitations    19      5.5    Notice of Subsequent Event or Discovery    20

6.

   OPERATION OF THE HOTEL PENDING CLOSING    20

7.

   OTHER AGREEMENTS    21      7.1    Hotel Management Agreement    21      7.2
   Franchise Agreement    21      7.3    Liquor License(s) and Inventory    21  
   7.4    Estoppel Certificates; Consents    21      7.5    Right to Audit    23

8.

   PRORATIONS, CREDITS AND OTHER ADJUSTMENTS    23      8.1    Proration of
Taxes    23      8.2    Proration of Expenses    23      8.3    Proration of
Hotel Revenues    24      8.4    Hotel Payables    25      8.5    Credits for
Reservation Deposits    26      8.6    Credits for Cash Banks    26      8.7   
Regarding Hotel Prorations Generally    26      8.8    Utility Deposits; Loan
Impounds and Debt Service    26

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

9.

   CONDITIONS TO CLOSING    26      9.1    In Buyer’s Favor    26      9.2    In
Seller’s Favor    27      9.3    Pre-Closing Damage or Destruction    28

10.

   CLOSING    28      10.1    Time, Place and Manner    28      10.2    Seller’s
Deliveries    29      10.3    Buyer’s Deliveries:    29      10.4    Closing
Costs    30      10.5    Completion of Closing    31      10.6    Escrow and
Recording Instructions    31      10.7    Delivery of Possession    32      10.8
   Failure of Closing    32      10.9    Procedure for Termination of Escrow   
32      10.10    Maintenance of Confidentiality by Escrow Agent    32

11.

   POST-CLOSING ADJUSTMENTS    33      11.1    Final Closing Statement    33  
   11.2    Disputes    33      11.3    Settlement    33

12.

   THIRD-PARTY CLAIMS AND OBLIGATIONS    33      12.1    Assumed and Retained
Liabilities    33      12.2    Employee Liabilities    34      12.3   
Indemnification of Related Persons    34

13.

   HOTEL RECORDS    34

14.

   ASSIGNMENT    34

15.

   NOTICES    35

16.

   GENERAL PROVISIONS    36      16.1    Confidentiality    36      16.2   
Effect of Termination    36      16.3    Construction; Participation in Drafting
   36      16.4    No Third-Party Beneficiaries    37

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     16.5    Integration and Binding Effect    37      16.6    Computation of
Time    37      16.7    Captions    37      16.8    Further Assurances    37  
   16.9    Enforcement Costs    37      16.10    GOVERNING LAW    37      16.11
   Counterparts    38

17.

   EXHIBITS    38

18.

   SIGNERS’ WARRANTY    38

19.

   LIMITATION ON REMEDIES FOR SELLER’S BREACH.    38

20.

   LIQUIDATED DAMAGES AND LIMITATIONS OF REMEDIES FOR BUYER’S BREACH    39

 

vi



--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY

 

AND

JOINT ESCROW INSTRUCTIONS

 

THIS AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS (“this Agreement”) is made as of May 16, 2005 (the “Effective
Date”) between

 

AP/APH PALM SPRINGS, L.P., a Delaware limited partnership (“Seller”),

 

and

 

HIGHLAND HOSPITALITY, L.P., a Delaware limited partnership (“Buyer”).

 

IN CONSIDERATION OF the mutual covenants and conditions contained herein,
parties hereto (together, the “Parties” and each, sometimes, a “Party”) do
hereby agree and covenant with each other as follows:

 

1. Definitions.

 

1.1 Account. “Account” means any account receivable to be assigned to Buyer or
Buyer’s nominee at Closing, pursuant to Section 8.3, and “the Accounts” means
all such accounts receivable.

 

1.2 Affiliate. “Affiliate” means, with respect to an indicated person, any other
person which controls, is controlled by or is under common control with such
indicated person.

 

1.3 Approval Date. “Approval Date” means the thirtieth (30th) day after the
Effective Date.

 

1.4 Assumed Contracts. “Assumed Contracts” means the Equipment Leases and
Service Contracts identified on the Schedule of Contracts attached hereto as
Exhibit L (excluding, however, any of such Equipment Leases and Service
Contracts, which are excluded pursuant to Section 2).

 

1.5 Bill of Sale. “Bill of Sale” means one or more instruments, as Buyer may
determine, each substantively in the form attached hereto as Exhibit C, together
conveying the FF&E to Buyer or Buyer’s nominee(s).

 

1.6 Broker. “Broker” means Jones, Lang, Lasalle.

 

1.7 Business Day. The term “Business Day” means a day other than Saturday,
Sunday or other day when commercial banks in California are authorized or
required by Law to close.

 

1



--------------------------------------------------------------------------------

1.8 Cash Bank. “Cash Bank” means, with respect to the Hotel, cash on hand in
house banks and petty cash as of Closing.

 

1.9 Claims. “Claims” has the meaning specified in Section 12.1.

 

1.10 Closing. “Closing” means the concurrent delivery through Escrow, in
accordance with this Agreement, by Seller to Buyer of the Transfer Instruments,
by Buyer to Seller of the Purchase Price and the recordation of the Deed in the
official land records of the county in which the Hotel is located.

 

1.11 Closing Date. “Closing Date” means the date upon which Closing occurs.

 

1.12 Closing Documents. “Closing Documents” means the Transfer Instruments, the
FIRPTA Certificate and all the other documents to be delivered hereunder at, or
for purposes of effecting, Closing.

 

1.13 Contract Assignment. “Contract Assignment” means an assignment and
assumption of Assumed Contracts substantively in the form attached hereto as
Exhibit F.

 

1.14 Counsel. “Counsel” means each Party’s respective legal counsel for the
transaction contemplated by this Agreement: with respect to Seller, the law firm
of Morgan, Lewis & Bockius LLP; with respect to Buyer, the in house counsel of
Buyer.

 

1.15 Day. The term “day” means a calendar day.

 

1.16 Deed. “Deed” means a California grant deed in the form attached hereto as
Exhibit B, conveying the Hotel Improvements to Buyer subject only to Permitted
Exceptions.

 

1.17 Deposit. “Deposit” has the meaning specified in Section 3.3.

 

1.18 Disputed Payable. “Disputed Payable” means any amount that a third party
claims to be due or accrued as of Closing with respect to the operation of the
Hotel, but that Seller or Hotel Manager disputes (including the disputed portion
of any bill, invoice or claim that Seller or Hotel Manager otherwise
acknowledges to be due and payable).

 

1.19 Employee Leave. “Employee Leave” means vacation, sick leave and any other
paid leave accrued or accruing with respect to Hotel Employees.

 

1.20 Employee Liabilities. “Employee Liabilities” means all obligations and
liabilities, actual or contingent with respect to Hotel Employees, whether
accruing before or after Closing, including, without limitation, any and all
obligations or liabilities: (A) for wages, salaries, Employee Leave, fringe
benefits, and payroll taxes; (B) for contributions and other payments to Hotel
Employee Plans; (C) for worker’s compensation claims based on any real or
alleged occurrence prior to Closing, state unemployment insurance, state
disability insurance or similar private or public unemployment or disability
compensation arrangements in force prior to Closing; and (D) for claims or
penalties under applicable Laws governing employer/employee relations
(including, without limitation, the National Labor Relations Act and other labor
relations laws,

 

2



--------------------------------------------------------------------------------

fair employment standards Laws, fair employment practices and
anti-discrimination Laws, the Worker Adjustment and Retraining Notification Act
of 1988, the California WARN Act (Sections 1400-1408 of the California Labor
Code), the Employee Retirement Income Security Act, the Multi-Employer Pension
Plan Amendments Act, and the Consolidated Omnibus Budget Reconciliation Act of
1985).

 

1.21 Equipment Lease. “Equipment Lease” means a personal property lease covering
any item(s) of FF&E identified as such in the schedule attached hereto as
Exhibit L.

 

1.22 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.23 Escrow. “Escrow” means the escrow established pursuant to this Agreement
for purposes of holding the Deposit and, pending Closing, the balance of the
Purchase Price and the Transfer Instruments to be recorded at Closing.

 

1.24 Escrow Agent. “Escrow Agent” means Lawyers Title Insurance Corporation,
acting through its office at Los Angeles, California, whenever acting in the
capacity of an escrow holder pursuant hereto.

 

1.25 Extended Coverage. “Extended Coverage” means the deletion from the Title
Policy of general exceptions for survey matters, unrecorded easements,
mechanics’ liens, unrecorded liens for taxes and assessments and rights of
parties in possession (to the extent such deletions are customarily offered by
the Title Company in the jurisdiction where the Hotel is located).

 

1.26 FF&E. “FF&E” means any and all machinery, equipment, appliances, furniture,
fittings, removable fixtures, tools and other articles of durable personal
property of every kind and nature, including spare parts and reserve stock,
which are owned or leased by or for the account of Seller and are used or
useable in the operation of the Hotel, including, without limitation and subject
to depletion and replacement in the Ordinary Course: (1) office furniture and
equipment, (2) room furnishings, (3) art work and other decorative items, (4)
televisions, radios, VCRs and other consumer electronic equipment, (5)
telecommunications equipment, (6) computer equipment, (7) automobiles, vans,
trucks and other vehicles, (8) blankets, pillows, linens, towels, sheets and
other bed clothing, (9) china, crystal, dishware, glassware, silverware,
flatware and other dinnerware, tablecloths, napkins and other “operating
inventory” as that term is used in the Uniform System of Accounts, (10) kitchen
appliances, cookware and other cooking utensils, (11) manuals, schematics, plans
and other written materials pertaining to the use, operation, maintenance or
repair of any item of FF&E, (12) the Plans and other written or electronic
materials and data pertaining to the construction, operation, maintenance or
repair of any of the Hotel Improvements, and (13) software used in the
operations of the Hotel; but excluding (a) personal property owned by any Hotel
guest, tenant, concessionaire, licensee or other third party (unless such person
owns such property for the account or benefit of Seller), (b) manuals, records
and other like materials owned by (and proprietary to) the Hotel Manager, unless
prepared or maintained solely for the Hotel, and (c) computer software licensed
to Seller or Hotel Manager, unless (i) such license is by its terms transferable
in connection with the sale of the Hotel to Buyer and (ii) Buyer pays any fee or
other charge imposed by the licensor in connection with such a transfer.

 

3



--------------------------------------------------------------------------------

1.27 Final Statement. “Final Statement” has the meaning specified in Section
11.1.

 

1.28 FIRPTA Certificate. “FIRPTA Certificate” means a certificate with respect
to Seller, substantively in the form attached as Exhibit H, confirming to Buyer
that Seller is not a foreign person or entity for purposes of § 1445 of the
Internal Revenue Code of 1986, as amended (together with a completed California
Franchise Tax Board Form 593-W) (with such supplemental statements as may be
required to exempt the transactions contemplated hereby from any withholding tax
requirements under applicable state Laws).

 

1.29 Franchise Agreement. “Franchise Agreement” means that certain franchise
agreement between Seller and Franchisor (as defined below) listed on Exhibit L
attached hereto, together with all agreements (including, without limitation,
subordination and non-disturbance agreements and consents to assignments) which
are amendatory or supplementary thereto.

 

1.30 Franchisor. “Franchisor” means WHC Franchise Corporation.

 

1.31 General Assignment. “General Assignment” means a general assignment and
assumption agreement substantively in the form attached hereto as Exhibit G.

 

1.32 Governmental Authority. “Governmental Authority” means any of the United
States Government, the government of any of the United States or any county or
municipality therein, and any executive department, legislative body,
administrative or regulatory agency, court, officer (whether elected, appointed
or otherwise designated) or other authority thereof, whenever purporting to act
in an official capacity.

 

1.33 Ground Sublease. “Ground Sublease” means that certain sublease between
Seller (as successor-in-interest to the Community Redevelopment Agency of the
City of Palm Springs, California), as sublessee, and the Ground Sublessor (as
defined below) listed on Exhibit J attached hereto, together with all agreements
(including, without limitation, subordination and non-disturbance agreements and
consents to assignments) which are amendatory or supplementary thereto.

 

1.34 Ground Sublessor. “Ground Sublessor” means the City of Palm Springs (as
successor-in-interest to SENCA Palm Springs, Inc.).

 

1.35 Ground Sublease Assignment. “Ground Sublease Assignment” means an
assignment of Seller’s interest in the Ground Sublease and the Hotel
Improvements substantively in the form attached hereto as Exhibit D.

 

1.36 Hazardous Substance. “Hazardous Substance” means any substance defined as
“waste”, “hazardous waste”, “hazardous substance”, “hazardous material”, “toxic
substance”, “pollutant”, “contaminant” in, or which are otherwise specifically
subject to regulation

 

4



--------------------------------------------------------------------------------

under, the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
42 U.S.C. § 9601 etseq.; the Toxic Substance Control Act, 15 U.S.C. § 2601
etseq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1802; or the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 etseq., or any friable
asbestos-containing materials (but excluding non-friable asbestos-containing
materials), PCBs, formaldehyde foam insulation, or toxic mold.

 

1.37 Hotel. “Hotel” means all of the Hotel Premises, FF&E, the Assumed
Contracts, the Leased Equipment, the Inventory, the Hotel Records, the Cash
Banks and the Intangibles comprising the “Wyndham Palm Springs Hotel”, located
at 888 East Tahquitz Canyon Way in Palm Springs, California.

 

1.38 Hotel Employees. “Hotel Employees” means all persons employed at the Hotel
by Hotel Manager at any time prior to Closing.

 

1.39 Hotel Improvements. “Hotel Improvements” means all of the buildings, other
immovable structures and improvements and fixtures on the Hotel Parcel.

 

1.40 Hotel Manager. “Hotel Manager” means Wyndham Management Company.

 

1.41 Hotel Management Agreement. “Hotel Management Agreement” means that certain
management agreement between Seller and Hotel Manager listed on Exhibit L
attached hereto, together with all agreements (including, without limitation,
subordination and non-disturbance agreements and consents to assignment) which
are amendatory or supplementary thereto.

 

1.42 Hotel Parcel. “Hotel Parcel” means Seller’s subleasehold interest in (1)
those certain parcels described in Exhibit A hereto, together with (2) all
appurtenant rights (including, without limitation, rights in and to adjoining
streets, rights-of-way and strips and gores, water and riparian rights, rights
to light and air and easements).

 

1.43 Hotel Payable. “Hotel Payable” means any account payable outstanding as of
Closing for the Hotel, other than Disputed Payables.

 

1.44 Hotel Premises. “Hotel Premises” means the Hotel Parcel and the Hotel
Improvements.

 

1.45 Hotel Records. “Hotel Records” means all of the books, records,
correspondence, Plans and other files, both paper and electronic (and including
any accounting, database or other record-keeping software used in connection
with such books and records which Seller owns or otherwise has the right freely
to transfer) which have been received or generated and maintained in the course
of operation of the Hotel and which are in Seller’s or the Hotel Manager’s
possession or control, including (without limitation) those generated and
maintained by the Hotel Manager (excluding only materials, such as the Hotel
Manager’s system manuals, which are proprietary to Hotel Manager and which do
not particularly concern the Hotel).

 

5



--------------------------------------------------------------------------------

1.46 Intangibles. “Intangibles” means Seller’s rights, title and interest, if
any, in (i) trade names, trademarks, service marks, logs and other forms of
identification used to identify the Hotel or any of its facilities or
operations, including the name “Wyndham Palm Springs Hotel” and the names used
to designate the restaurant and bar facilities within the Hotel, (ii) the Hotel
Records, (iii) the Plans, (iv) the Permits, (v) written guaranties and
warranties from contractors, manufacturers and vendors with respect to any of
the Hotel Improvements and FF&E, furnishings, fixtures or equipment, to the
extent assignable in connection with a sale of the Hotel, (vi) the Accounts,
(vii) the Reservations, and (viii) studies, analyses, reports and other written
materials pertaining to the condition of the Hotel Improvements and the Hotel
Parcel, and all other intangible personal property rights of whatever nature
(excluding the Assumed Contracts and excluding such rights which are expressly
excluded from the Hotel) constituting part of the goodwill of the Hotel.

 

1.47 Inventory. “Inventory” means (i) all goods held for sale to Hotel guests
and others in the Ordinary Course and (ii) the stock of supplies and other food
and beverage consumables used in the operation and maintenance of the Hotel in
the Ordinary Course, but excluding Liquor Inventory and excluding “operating
inventory” as that term is used in the Uniform System of Accounts to the extent
included in the FF&E.

 

1.48 Laws. “Laws” means any and all:

 

1.48.1 Constitutions, statutes, ordinances, rules, regulations, orders, rulings
or decrees of any Governmental Authority.

 

1.48.2 Agreements with or covenants or commitments to any Government Authority
which are binding upon Seller or any of the elements of the Hotel (including,
without limitation, any requirements or conditions for the use or enjoyment of
any license, permit, approval, authorization or consent legally required for the
operation of the Hotel).

 

1.48.3 Recorded covenants, conditions and restrictions affecting the Hotel
Parcel.

 

1.49 Last Closing Date. “Last Closing Date” means the later of (i) fifteen (15)
days immediately following the Approval Date or (ii) two (2) business days
immediately following the satisfaction or waiver of the Conditions to Closing
set forth in Sections 9.1 and 9.2.

 

1.50 Lease. “Lease” means any lease, license, concession or other arrangement
for the use of space within the Hotel Improvements (excluding transient use of
guest rooms, banquet rooms or conference rooms by Hotel guests in the Ordinary
Course) (i) identified in the Schedule of Leases attached hereto as Exhibit K or
(ii) hereafter entered into by Seller in accordance with Section 6. “Lease”
shall not include the Master Lease (as defined below) or the Ground Sublease.

 

1.51 Lease Assignment. “Lease Assignment” means an assignment and assumption of
Leases substantively in the form attached hereto as Exhibit E.

 

6



--------------------------------------------------------------------------------

1.52 Leased Equipment. “Leased Equipment” means any item of FF&E that is leased
rather than owned by Seller.

 

1.53 Licensed Premises. “Licensed Premises” means the areas within the Hotel
described or otherwise identified in or with respect to the Liquor Licenses as
licensed for Liquor Operations.

 

1.54 Lien. “Lien” means any mortgage, deed of trust or other consensual lien,
mechanic’s or any materialman’s lien, judgment lien, lien for delinquent real
property taxes or assessments, other tax and statutory lien (other than the lien
for non-delinquent real estate taxes, general and special assessments or any
lien arising out of any activity of Buyer) which affects any of the Hotel
Premises and is prior to any of Seller’s interests therein.

 

1.55 Liquor Inventory. “Liquor Inventory” means all liquor, wine, beer and other
alcoholic beverages held for sale to Hotel guests and others in the Ordinary
Course or otherwise used in the operation of the Hotel, including, without
limitation, the contents of any in-room servi-bars and mini-bars.

 

1.56 Liquor License. “Liquor License” means any government license, permit or
other authorization for the Liquor Operations.

 

1.57 Liquor Operations. “Liquor Operations” means the sale and service of
liquor, wine, beer and other alcoholic beverages at the Hotel.

 

1.58 Mark. “Mark” means any trademark, trade name, service mark, logo or other
proprietary name, mark or design which is owned by Seller (or licensed to Seller
and assignable in conjunction with a sale of the Hotel) and used in connection
with the Hotel, together with all the good will associated with the use of such
name, mark or design in connection with the Hotel; and “the Marks” means all
such names, marks, designs and good will.

 

1.59 Master Lease. “Master Lease” means that certain Business Lease No. PSL-315
dated February 28, 1984 between the 18 individuals named therein, as lessor,
(collectively and for purposes of this Section 1.59 only, the “Ground Lessor”)
and Shale Energy Corporation of America, a Texas corporation, as lessee, a
memorandum of which lease was recorded on December 30, 1985 as Instrument No.
293741 in the Official Public Records of Riverside County, California, together
with that certain activation letter dated May 1, 1984, executed by Shale Energy
Corporation of America (as approved by the United States Department of the
Interior, Bureau of Indian Affairs pursuant to an approval dated July 23, 1984,
which approval was modified by a Modification of Approval of Option dated August
20, 1984) and that certain Amendment to Lease dated as of October 28, 1998
between The United States Secretary of the Interior, as administrator for Ground
Lessor, and the City of Palm Springs, a municipal corporation, a memorandum of
which was recorded on November 9, 1998 as Instrument No. 487614 in the Official
Public Records of Riverside County, California and approved by the United States
Department of the Interior, Bureau of Indian Affairs pursuant to an approval
dated as of October 29, 1998.

 

7



--------------------------------------------------------------------------------

1.60 Master Lessor. “Master Lessor” shall mean the United States Department of
the Interior, Bureau of Indian Affairs.

 

1.61 Objectionable Title Matters. “Objectionable Title Matters” has the meaning
specified in Section 4.2.

 

1.62 Ordinary Course. “Ordinary Course” means the course of day-to-day operation
of the Hotel, in accordance with its current operating budget and in a manner
which does not materially vary from the policies, practices and procedures which
have characterized its operation during the 12 months preceding the Effective
Date, except for Franchisor mandated changes to practices, policies and
procedures.

 

1.63 Original. “Original” means any of (A) an original counterpart of the Ground
Sublease or any Lease or Assumed Contract, (B) the original Hotel Records or (C)
other original documents which comprise or evidence the Intangibles, to the
extent within Seller’s possession or control; and “the Originals” means all such
items.

 

1.64 Party. ‘Party” or “Parties” shall have the meanings given to such terms in
the preamble prior to Section 1.

 

1.65 Permit. “Permit” means any permit, certificate, license or other form of
authorization or approval issued by a government agency or authority and legally
required for the proper operation and use of the Hotel (including, without
limitation, any certificates of occupancy with respect to the Hotel
Improvements, elevator permits, conditional use permits, zoning variances and
business licenses, but excluding Liquor Licenses) to the extent held and
assignable by Seller or otherwise transferable with the Hotel.

 

1.66 Permitted Exceptions. “Permitted Exceptions” means (A) liens for real
property taxes and assessments not yet delinquent, (B) liens or encumbrances
arising out of any activity of Buyer, (C) the Master Lease, (D) the Ground
Sublease, (E) the Leases, (F) the Assumed Contracts, (G) utility easements which
have not adversely affected nor, to Seller’s Knowledge, are expected to
adversely affect the operations of the Hotel, and (H) any other matter deemed to
be a Permitted Exception pursuant to Section 4.4.

 

1.67 Plans. “Plans” means the plans and specifications for the original
construction of the Hotel Improvements, together with any subsequent material
modifications thereof.

 

1.68 Preliminary Statement. “Preliminary Statement” has the meaning specified in
Section 8.

 

1.69 Property Taxes. “Property Taxes” has the meaning specified in Section 8.1.

 

1.70 Purchase Price. “Purchase Price” means the gross purchase price being paid
by Buyer to Seller for the Hotel, as set forth in Section 3.1.

 

8



--------------------------------------------------------------------------------

1.71 Repair Warranties. “Repair Warranties” means written guaranties, warranties
and other obligations (if any) for repair or maintenance, from contractors,
manufacturers and vendors with respect to the Hotel Improvements and FF&E, to
the extent assignable by or at the direction of Seller.

 

1.72 Reservation Deposit. “Reservation Deposit” means any deposit or advance
payment received by Seller or the Hotel Manager in connection with the
reservation or booking of any guest room, banquet room or other Hotel facility
or service for a time or period after Closing.

 

1.73 Seller’s Knowledge. “Seller’s Knowledge” means the actual present (and not
the constructive) knowledge of Ricardo Koenigsberger, Edward Rohling and Randy
Torres and does not imply that said individual(s) have or should have conducted
any inspection, examination or other inquiry to determine the accuracy of any
representation, warranty or other statement made “to Seller’s Knowledge” in this
Agreement or in any other document delivered by Seller prior to or at Closing.

 

1.74 Service Contract. “Service Contract” means any of the contracts or other
arrangements, written or oral, for the continuing provision of services relating
to the improvement, maintenance, repair, protection or operation of the Hotel,
including the Hotel Management Agreement.

 

1.75 Survey. “Survey” means that certain ALTA survey of the Hotel Premises,
prepared by Bock & Clark Corporation, as job number 20040196/Site 4 and last
revised on July 26, 2004, as the same may be updated, supplemented or replaced
by Buyer pursuant to Section 4.1.

 

1.76 Title Company. “Title Company” means Lawyers Title Insurance Corporation,
together with any agent through which it may act in issuing the Title Policy.

 

1.77 Title Report. “Title Report” means a preliminary title report describing
the condition of title to the Hotel Premises, issued by the Title Company as of
a date no earlier than January 1, 2005 and including copies of all recorded
documents referenced therein as exceptions to title.

 

1.78 Title Policy. “Title Policy” means an ALTA (Form 10/17/70, with leasehold
endorsement, or its local equivalent) owner’s policy of title insurance for the
amount of the Purchase Price which is allocated to the Hotel Premises (or such
lesser amount as Buyer may elect), insuring or committing to insure subleasehold
title to the Hotel Parcel and fee title to the Hotel Improvements in Buyer
subject only to Permitted Exceptions, with Extended Coverage.

 

1.79 Transactor. “Transactor” means, with respect to each Party, the person(s)
authorized by such Party to execute and deliver Transfer Instruments and other
Closing Documents on behalf of such Party.

 

9



--------------------------------------------------------------------------------

1.80 Transfer Instruments. “Transfer Instruments” means all the instruments by
which Seller will convey the Hotel to Buyer and/or Buyer’s nominees hereunder,
including (without limitation) the Deed, the Bill of Sale, the Ground Sublease
Assignment, the Contract Assignment, the General Assignment and the Lease
Assignment.

 

1.81 Uniform System of Accounts. “Uniform Systems of Accounts” means the Uniform
System of Accounts for Hotels, 9th revised edition, as published by the Hotel
Association of New York City, Inc., and the Educational Institute of the
American Hotel and Lodging Association.

 

1.82 Other Definitions. Terms defined in any other part of this Agreement
(including, without limitation, “Seller,” “Buyer,” “Party” and “Parties,” and
“this Agreement,” defined in the initial paragraph hereof) shall have the
defined meanings wherever capitalized herein. As used in this Agreement, the
terms “herein,” “hereof” and “hereunder” refer to this Agreement in its entirety
and are not limited to any specific sections; and the term “person” means any
natural person, other legal entity, or combination of natural persons and/or
other legal entities acting as a unit. Wherever appropriate in this Agreement,
the singular shall be deemed to refer to the plural and the plural to the
singular, and pronouns of certain genders shall be deemed to comprehend either
or both of the other genders.

 

2. Covenant of Purchase and Sale. On and subject to the terms and conditions set
forth in this Agreement, Seller shall sell, convey, assign and transfer to
Buyer, and Buyer shall purchase and accept from Seller, all of the real and
personal property comprising the Hotel and, except as otherwise expressly
provided herein, assume from and after Closing all obligations and liabilities
appertaining to such property (including, without limitation, Seller’s
obligations and liabilities under and with respect to the Ground Sublease, the
Leases, the Assumed Contracts, the Permits and any Permitted Exceptions). Buyer
shall have the right, however, to exclude from the Assumed Contracts any
Equipment Lease or Service Contract that, by its terms, may be terminated by the
lessee or servicee without penalty on thirty (30) or fewer days’ notice;
provided, that Buyer gives Seller written notice of each such contract to be
excluded by no later than the Approval Date, and provided further that, in the
event the Closing occurs or Seller terminates this Agreement in accordance with
Section 20 hereof, Buyer shall reimburse Seller for any and all documented fees
and costs associated with cancellation of any such Equipment Lease(s) or Service
Contract(s), including, without limitation, any prepaid amounts not refunded.

 

3. Purchase Price and Deposit.

 

3.1 Amount of Purchase Price. The Purchase Price shall be Fifty-Eight Million
Dollars ($58,000,000), but the net amount thereof payable to Seller shall be
subject to credits, prorations and other adjustments as provided in Sections 8
and 11.

 

3.2 Allocation of Price. The portion of the Purchase Price allocated to the FF&E
shall be agreed upon by Seller and Buyer (and if they cannot agree then the
allocation shall equal its depreciated book value) and the portion allocated to
Inventory shall equal the lower of its cost and market. Seller and Buyer shall,
upon the request of either, endeavor to allocate the balance of the Purchase
Price among the Hotel Parcel, the Hotel Improvements and other tangible

 

10



--------------------------------------------------------------------------------

and intangible property comprising the Hotel; but agreement on allocations shall
not be a condition to Closing. Allocations made pursuant to this Section shall
be used by the Parties for title insurance and all tax and other government
reporting purposes. To the extent the Parties do not agree on allocations of the
balance of the Purchase Price, each Party shall be free to allocate such balance
in its sole discretion; except that, if the Parties do not otherwise agree, the
Party which has the ultimate liability under applicable Law for payment of any
realty transfer tax, stamp or documentary tax or sales tax on the sale of the
property shall reasonably determine the values to be declared for the items
subject to such tax.

 

3.3 Deposit.

 

3.3.1 Amount and Delivery. Within one (1) Business Day after the Effective Date,
Buyer shall deliver into Escrow cash in the amount of Five Hundred Eighty
Thousand Dollars ($580,000) (the “Initial Deposit”), as a good faith deposit.
Within one (1) Business Day after the Approval Date, if Buyer elects to proceed
with the purchase of the Hotel, Buyer shall deliver into Escrow an additional
cash deposit of Two Million Three Hundred Twenty Thousand Dollars ($2,320,000)
(the “Additional Deposit”). The Initial Deposit, together with the Additional
Deposit when and if made, is and all interest earned on the deposited funds
while in Escrow, shall comprise the “Deposit.”

 

3.3.2 Investment. The Deposit, while held in Escrow, shall be held by the Escrow
Agent in a federally-insured, interest-bearing account with a national banking
association.

 

3.3.3 Disposition. If Buyer, in breach of its obligations under this Agreement,
fails to purchase the Hotel on or before the Last Closing Date, Seller upon
termination of this Agreement shall be entitled to receive and retain the
Deposit as liquidated damages, in accordance with Section 20. In all other
circumstances, the Deposit shall remain the property of Buyer and, together with
interest earned thereon, shall either (A) at Closing, be applied against the
Purchase Price or (B) upon termination of this Agreement, be returned to Buyer,
less only Buyer’s one-half share of any Escrow cancellation charges.

 

3.3.4 EINs. For Escrow Agent’s information, Buyer’s Employer Identification
Number is 20-0380238 and Seller’s Employer Identification Number is 85-0453523.

 

4. Title and Due Diligence Conditions.

 

4.1 Title Report and Survey. Buyer hereby acknowledges that it has received a
copy of the Title Report and the Survey, together with copies of all recorded
documents referenced in the Title Report. If Buyer desires Extended Coverage,
Buyer may, at its sole expense, update or supplement the Survey or replace it
with a new Survey, so long as it obtains such updated, supplemental or
replacement Survey, and delivers a copy of it to Seller, at least ten (10) days
before the Approval Date.

 

11



--------------------------------------------------------------------------------

4.2 Objectionable Title Matters and Permitted Exceptions. Except for any
exceptions to or defects in Seller’s title (“Objectionable Title Matters”) with
respect to which Buyer gives Seller and Escrow Agent written notice of objection
on or before the Approval Date, Buyer shall be deemed to have approved the state
of Seller’s title to the Hotel Premises as disclosed by the Title Report and the
Survey. All exceptions and other defects which are disclosed by the Title Report
or the Survey to which Buyer makes no objection in accordance with the
provisions of this Section 4, and all such exceptions and other defects to which
Buyer objects but later waives such objection as provided in this Section 4,
shall be deemed Permitted Exceptions.

 

4.3 Cure of Objectionable Title Matters. Seller shall use commercially
reasonable efforts to cure any Objectionable Title Matter which does not appear
to be a valid exception to Seller’s title (“Inapplicable Exceptions,” including,
without limitation, references to leases or tenancies which no longer exist, to
instruments or documents which on their face or by law are no longer effective
and to matters which have no apparent applicability to the Hotel Premises) or
which is otherwise susceptible to cure, but Seller shall not be obligated to
expend more than $2,500 in the aggregate to effect cures of Objectionable Title
Matters or to extend the Last Closing Date in order to effect a cure. Except as
provided in this Section 4.3, Seller shall have no obligation to cure
Objectionable Title Matters.

 

4.4 Termination for Objectionable Title Matter. If, after giving Seller timely
written notice under this Section 4 of any Objectionable Title Matter, Buyer
does not receive, within ten (10) days after the Approval Date, one of the
following:

 

4.4.1 Written confirmation from the Title Company that such Objectionable Title
Matter will not be scheduled as an exception in the Title Policy,

 

4.4.2 Written confirmation from the Title Company that it will affirmatively
insure Buyer against loss resulting from such Objectionable Title Matter, by an
endorsement to the Title Policy in a form reasonably satisfactory to Buyer, or

 

4.4.3 Seller’s unconditional written undertaking to take, at or before Closing,
such steps as the Title Company requires to accomplish the actions in either
Sections 4.4.1 or 4.4.2 above,

 

then Buyer shall have the right to terminate the Escrow and this Agreement by
written notice of termination given to Seller and Escrow Agent within five (5)
Business Days after the expiration of the foregoing 10-day period (but in any
event no later than the Last Closing Date), whereupon Escrow Agent shall cancel
Escrow, return the Deposit to Buyer (less only Buyer’s one-half share of any
Escrow cancellation charges) and return every other item in Escrow to the Party
which deposited the same. If Buyer does not so elect to terminate this
Agreement, the Objectionable Title Matter(s) in question shall then be deemed to
be Permitted Exceptions.

 

4.5 Additional Title Exceptions. Buyer shall have the right to object to any new
title exceptions (other than Permitted Exceptions) first raised by the Title
Company in any amendments to any Title Report issued after the Approval Date,
and which have a material

 

12



--------------------------------------------------------------------------------

adverse effect on the continued operation of the Hotel Premises, by giving
written notice (“Buyer’s Additional Title Objection Notice”) to Seller within
five (5) Business Days after Buyer’s receipt of any such amendment, but in any
event no later than the Closing Date.

 

4.5.1 If Buyer timely delivers Buyer’s Additional Title Objection Notice to
Seller specifying Buyer’s objections to any new title exceptions first raised in
an amendment to the Title Report issued after the Approval Date (each an
“Additional Title Objection” and collectively the “Additional Title
Objections”), Seller may, but shall not be obligated to, attempt to eliminate or
cure some or all of such Additional Title Objections set forth in any Buyer’s
Additional Title Objection Notice. Seller shall have no obligation whatsoever to
eliminate or cure any Additional Title Objection. If Seller does not notify
Buyer in writing within five (5) Business Days after Seller’s receipt of Buyer’s
Additional Title Objection Notice (but in any event prior to the Closing Date)
that Seller is willing to eliminate or cure any Additional Title Objections,
Seller shall be deemed to have notified Buyer that it is unable or unwilling to
eliminate or cure the Additional Title Objections.

 

4.5.2 If Seller notifies or is deemed to have notified Buyer that Seller is
unable or unwilling to eliminate or cure any such particular Additional Title
Objections, Buyer shall be entitled to terminate this Agreement by delivering to
Seller and Escrow Agent written notice on or prior to five (5) days after such
notice or deemed notice from Seller terminating this Agreement. Buyer’s failure
to deliver such written notice to Seller and Escrow Agent shall be deemed
Buyer’s waiver of the particular Additional Title Objection which Seller is
unable or unwilling to eliminate or cure. In the event of any such termination,
the Deposit (in immediately available funds) shall be returned to Buyer and
thereafter neither Seller nor Buyer shall have any further rights or obligations
hereunder, except as expressly provided otherwise in this Agreement.
Notwithstanding anything contained herein to the contrary, if Buyer’s right to
terminate this Agreement pursuant to the foregoing provisions of this Section
4.5.2 has not expired prior thereto, it shall expire upon the Closing.

 

4.6 Access to Property and Records. During the period from the Effective Date to
Closing, Seller shall provide to Buyer, its agents, consultants and counsel,
upon reasonable advance notice but not less than two (2) Business Days’ prior
notice, access at all reasonable times to:

 

4.6.1 The Hotel Records and Seller’s files, books and records and other
documents relating to the construction, occupancy, operation, leasing,
maintenance and repair of the Hotel, excluding appraisals, internal evaluations
and confidential materials such as those which are protected by attorney-client
privilege, which are proprietary or which Seller is prohibited from disclosing
under applicable Laws or by agreement.

 

4.6.2 The Hotel Premises, for purposes of conducting (at Buyer’s sole expense
and liability) any inspections, observations, examinations, surveys and tests
that Buyer may reasonably require (but Buyer shall not conduct any borings,
drilling or other invasive or destructive testing without Seller’s prior written
consent and without first evidencing to Seller liability insurance coverage for
such activity satisfactory in scope and amount to Seller).

 

13



--------------------------------------------------------------------------------

Such right of access, however, shall be subject to the rights of guests, tenants
and licensees of the Hotel, and Buyer in its activities under this Section 4.6
shall conduct its inspections so as not to interfere with such rights or the
operation of the Hotel in any respect. Seller may have its own representative
accompany Buyer’s representative on any such visit. In no event shall Buyer
communicate with any employees of or at the Hotel other than such persons, if
any, as Seller designates in writing from time-to-time (“Designees”), nor shall
Buyer disclose or permit to be disclosed to any employees the nature or reason
for Buyer’s presence on or about the Hotel Premises, nor shall Buyer communicate
with the Hotel Manager, in each case, without Seller’s prior written approval.

 

4.7 Indemnification. Buyer shall hold harmless, indemnify and defend Seller and
Seller’s affiliates and their agents, representatives and employees (the “Seller
Indemnified Parties”) from and against any and all claims, liability and losses,
and expenses related thereto (including, without limitation, reasonable
attorneys’ fees and expenses), which any Seller Indemnified Party incurs by
reason of any damage to property (including, without limitation, the Hotel
Improvements or FF&E), or any third-party claim arising or asserted to arise out
of, any activity of Buyer or Buyer’s agents, representatives, consultants or
contractors conducted at or about the Hotel Premises. Without limiting the
generality of the foregoing, Buyer shall indemnify the Seller Indemnified
Parties against any claim, damage or loss to the extent that such claim, damage
or loss results from the Buyer exacerbating any pre-existing, or causing any
new, release or threatened release of any Hazardous Substance at or from the
Hotel Premises; provided that Buyer shall only be liable to the extent of such
incremental loss or damage. Buyer shall, with reasonable promptness, repair in a
good and workmanlike manner any damage to the Hotel Improvements or FF&E caused
by any such activity. Buyer shall not create or cause to be created any Liens
with respect to the Hotel Premises and shall promptly remove, or cause to be
removed, any such Liens.

 

4.8 Buyer’s Right of Termination. In addition to the rights of termination
provided in this Agreement, Buyer shall have the right, in its sole discretion,
to terminate this Agreement unless Buyer is satisfied as to all matters related
to the Hotel and bearing upon the suitability of the Hotel for Buyer’s purposes;
but Buyer shall be conclusively deemed to have waived such right unless by 5:00
p.m., Pacific Time, on the Approval Date Buyer has given Seller and Escrow Agent
written notice of termination of this Agreement. Buyer shall not be required to
give its reasons for terminating this Agreement pursuant to this Section 4.8. If
prior to the expiration of the Approval Date, Buyer gives Seller written
notification that Buyer elects not to proceed with the purchase of the Hotel in
accordance with this Agreement, this Agreement shall terminate, whereon the
Deposit shall be returned to Buyer and neither Party shall have any liability to
the other hereunder except as otherwise specifically provided herein, including
without limitation liability pursuant to Sections 4.7, 16.2 and 16.9.

 

5. Representations and Warranties.

 

5.1 By Seller.

 

5.1.1 Regarding the Hotel. Seller hereby represents to Buyer that, to Seller’s
Knowledge (and except as disclosed in Exhibit H or in any other Exhibit to this

 

14



--------------------------------------------------------------------------------

Agreement, in the Title Report or the Survey, or in any other document or
written notice furnished to Buyer by Seller, its representatives or other third
parties engaged by Buyer in connection with its due diligence of the Hotel,
prior to the Approval Date):

 

5.1.1.1 To Seller’s Knowledge, Seller has not received written notice from any
Governmental Authority (A) that the current condition, occupancy or use of the
Hotel violates or will require correction under any applicable Law (including,
without limitation, building and safety codes, Title III of the Americans with
Disabilities Act, OSHA regulations or Laws regulating Hazardous Substances) or
(B) revoking, canceling or denying renewal of any Permit or Liquor License.

 

5.1.1.2 To Seller’s Knowledge, Seller has not filed any notice of protest or
appeal against, or commenced proceedings to recover, real property tax
assessments against the Hotel Parcel or the Hotel Improvements.

 

5.1.1.3 To Seller’s Knowledge, there are no lawsuits filed and served upon
Seller or otherwise pending or, to Seller’s Knowledge, threatened, whose outcome
could adversely affect title to or the use, occupancy or operation of the Hotel
or Seller’s ability to convey the Hotel under this Agreement (including, without
limitation, actions for condemnation).

 

5.1.1.4 To Seller’s Knowledge, during the period of Seller’s ownership and
operation of the Hotel (i) there has been no release in violation of applicable
Laws of any Hazardous Substance on, in or under the Hotel Parcel or the Hotel
Improvements, (ii) there are no underground storage tanks located on or under
the Hotel Parcel and (iii) no Hazardous Substances have leaked, escaped or been
discharged, emitted or otherwise released from the Hotel Parcel onto any
adjoining properties.

 

5.1.1.5 To Seller’s Knowledge, the Schedule of Leases attached hereto as Exhibit
I identifies all of the existing Leases and, to Seller’s Knowledge, neither
Seller nor any other party to any such Lease is currently in default thereunder
and all such Leases are in full force and effect.

 

5.1.1.6 To Seller’s Knowledge, the Schedule of Contracts attached hereto as
Exhibit L identifies all of the existing Equipment Leases and Service Contracts
and, to Seller’s Knowledge, neither Seller nor any other party to any such
Equipment Lease or Service Contract is currently in default thereunder and all
such Equipment Leases and Service Contracts are in full force and effect.

 

5.1.1.7 To Seller’s Knowledge, there are no employees of the Hotel other than
the Hotel Employees. The Schedule of Employee Benefit Plans attached hereto as
Exhibit M identifies each employee benefit plan and multi-employer plan covering
Hotel Employees (“Hotel Employee Plans”). No Hotel Employee Plan is the subject
of any investigation, audit or other such adverse action by the Internal Revenue
Service, the United States Department of Labor or the Pension Benefit Guaranty
Corporation, nor is Seller aware of any basis for any such adverse action.

 

15



--------------------------------------------------------------------------------

5.1.1.8 To Seller’s Knowledge, none of the Hotel Employees is covered by a
collective bargaining agreement or within any bargaining unit certified under
the National Labor Relations Act or any similar state Law.

 

5.1.1.9 To Seller’s Knowledge, Seller has good title to the FF&E, other than
those items subject to the Equipment Leases.

 

5.1.1.10 To Seller’s Knowledge, there are no existing management or franchise
agreements relating to the Hotel other than the Hotel Management Agreement and
the Franchise Agreement.

 

5.1.1.11 To Seller’s Knowledge, Seller has not sold or otherwise transferred any
material FF&E within the twelve (12) months immediately preceding the Effective
Date.

 

5.1.2 Regarding Seller. Seller hereby represents to Buyer that:

 

5.1.2.1 Seller is a duly organized, validly existing limited partnership and is
in good standing under the laws of its State of organization; has full power to
enter into this Agreement and to fulfill its obligations hereunder; has
authorized its execution, delivery and performance of this Agreement by all
necessary corporate action; and has caused this Agreement to be duly executed
and delivered on its behalf to Buyer. Seller is qualified to do business and is
in good standing in each jurisdiction in which the nature of the business or
properties owned by Seller requires qualification.

 

5.1.2.2 Except for the Master Lease Consent and the Ground Sublease Consent,
Seller has full right and power to convey and deliver possession of the Hotel
Premises and to transfer all of the other property comprising the Hotel in
accordance with this Agreement. This Agreement constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.

 

5.1.2.3 As of the Effective Date, (i) no government or third-party approval or
consent which has not already been obtained (or, with respect to consent from
the parties to the agreements listed in Exhibit L attached hereto (the “Required
Consents”), which will be obtained by Seller prior to Closing) is required for
Seller’s execution and delivery of, or performance of obligations under, this
Agreement and (ii) Seller’s execution, delivery and performance of this
Agreement do not and will not violate, and are not restricted by, any other
contractual obligation or any Law to which Seller is a party or by which Seller
or any of the property comprising the Hotel is bound.

 

5.1.2.4 As of the Effective Date, there are no lawsuits filed and served against
Seller or, to Seller’s Knowledge, threatened against Seller, whose outcome could
adversely affect Seller’s ability to perform its obligations under this
Agreement.

 

5.1.2.5 Except for the Broker, Seller has not engaged or dealt with any broker,
finder or similar agent in connection with the transactions contemplated by this
Agreement.

 

16



--------------------------------------------------------------------------------

5.1.2.6 Seller is not the subject debtor under any federal, state or local
bankruptcy or insolvency proceeding, or any other proceeding for dissolution,
liquidation or winding up of its assets, and no attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
or similar proceedings are pending or, to Seller’s Knowledge, threatened against
Seller, nor is Seller contemplating commencing any proceedings.

 

5.2 By Buyer. Buyer hereby represents to Seller that:

 

5.2.1 Buyer is a limited partnership, duly formed, validly existing and in good
standing under the laws of the state of its formation, is in good standing and
qualified to do business in every other jurisdiction in which such qualification
is legally required; has full power and authority to enter into this Agreement
and to fulfill its obligations hereunder; has authorized the execution, delivery
and performance of this Agreement by all necessary company action (subject to
approval by the Board of Directors of Buyer’s general partner (the “Board”) to
occur on or before May 19, 2005 and Buyer’s failure to execute its right of
termination pursuant to Section 4.8 by the Approval Date shall be confirmation
that such Board approval was obtained); and has caused this Agreement to be duly
executed and delivered on its behalf to Seller. Buyer is qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business or properties owned by Buyer requires qualification.

 

5.2.2 Except for approval of Buyer’s Board as provided in Section 5.2.1, no
government, internal or other third-party approvals or consents which have not
already been obtained are required for Buyer’s execution and delivery of, or
performance of obligations under, this Agreement, and Buyer’s execution and
performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or applicable Law to which Buyer
is a party or by which Buyer is otherwise bound.

 

5.2.3 There are no lawsuits filed and served against Buyer or, to Buyer’s
knowledge, otherwise pending or threatened whose outcome could adversely affect
Buyer’s ability to purchase the Hotel and otherwise perform its obligations
under this Agreement.

 

5.2.4 Except for Seller’s Broker, Buyer has not engaged or dealt with any
broker, finder or similar agent in connection with the transaction contemplated
by this Agreement.

 

5.2.5 PRIOR TO THE APPROVAL DATE, BUYER WILL CONDUCT ITS OWN INVESTIGATION OF
THE HOTEL AND MAKE ALL INQUIRIES, INSPECTIONS, TESTS, AUDITS, STUDIES AND
ANALYSES (“INQUIRIES”) IN CONNECTION WITH PURCHASING THE HOTEL THAT BUYER DEEMS
NECESSARY OR ADVISABLE AND BUYER WILL RELY ON SUCH INSPECTIONS AND TESTS IN
DETERMINING IF THE HOTEL IS SUITABLE FOR BUYER’S PURPOSES. IF FOR ANY REASON
BUYER IS UNABLE ON OR BEFORE THE APPROVAL DATE TO MAKE ANY INQUIRY THAT IT
DESIRED TO MAKE, OR THAT IS CUSTOMARILY MADE IN TRANSACTIONS OF THIS SORT, OR
OTHERWISE FAILS TO OBTAIN INFORMATION SUFFICIENT TO ANSWER ANY QUESTION
REGARDING THE CONDITION AND SUITABILITY OF THE HOTEL, AND YET NONETHELESS
PROCEEDS WITH THE

 

17



--------------------------------------------------------------------------------

PURCHASE OF THE HOTEL, BUYER SHALL ASSUME ALL RISKS THAT, HAD IT PERFORMED SUCH
INQUIRY OR OBTAINED SUCH INFORMATION, IT WOULD HAVE ELECTED NOT TO PROCEED WITH
THE PURCHASE OF THE HOTEL ON THE TERMS CONTAINED HEREIN.

 

5.2.6 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY TRANSFER
INSTRUMENT, BUYER IS BUYING THE HOTEL “AS IS, WHERE-IS AND WITH ALL FAULTS” AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY
KIND WHATSOEVER, WHETHER BY SELLER OR BY ANY ONE ACTING ON SELLER’S BEHALF
(INCLUDING, WITHOUT LIMITATION, AGENTS, BROKERS, CONSULTANTS, COUNSEL,
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES OR
BENEFICIARIES).

 

5.3 WAIVER AND RELEASE. AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR
THE SALE OF THE HOTEL HEREUNDER, EXCEPT FOR A CLAIM MADE (A) UNDER THIS SECTION
5 FOR MONETARY DAMAGES DUE TO A BREACH OF A REPRESENTATION OF SELLER EXPRESSLY
SET FORTH IN THIS AGREEMENT OR (B) FOR A BREACH OF A COVENANT OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER HEREBY WAIVES AND RELINQUISHES, AND
RELEASES SELLER AND ALL OF SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES
AND AGENTS (COLLECTIVELY, “SELLER RELEASEES”) FROM, ANY AND ALL CLAIMS AND
REMEDIES (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER
RELEASEES OR ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT
OR FUTURE CONDITION OF THE HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR
PRESENCE OF ANY HAZARDOUS SUBSTANCES OR (B) ANY MISREPRESENTATION, OR FAILURE TO
DISCLOSE TO BUYER ANY INFORMATION, REGARDING THE HOTEL (INCLUDING, WITHOUT
LIMITATION, ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL CONDITION WHICH SELLER SHOULD
BE AWARE, WHETHER OR NOT SUCH CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY
BUYER THROUGH AN INSPECTION OF THE HOTEL OR THE PROPERTY RECORDS), OTHER THAN
SUCH A MISREPRESENTATION CONSTITUTING WILLFUL FRAUD. BUYER UNDERSTANDS THAT SUCH
WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE
RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH BUYER MAY BE
CURRENTLY UNAWARE OR UNABLE TO DISCOVER. BUYER ACKNOWLEDGES THAT THE FOREGOING
WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS
AGREEMENT, THAT BUYER’S COUNSEL HAS ADVISED BUYER OF THE POSSIBLE LEGAL
CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE AND THAT BUYER HAS TAKEN INTO
ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED
HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE
HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.

 

18



--------------------------------------------------------------------------------

IT IS THE INTENTION OF THE PARTIES THAT THE FOREGOING RELEASE SHALL BE EFFECTIVE
AS A BAR TO ALL CLAIMS, OF WHATSOEVER CHARACTER, NATURE AND KIND, KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, HEREIN ABOVE SPECIFIED TO BE SO BARRED; IN
FURTHERANCE OF THIS INTENTION, BUYER EXPRESSLY WAIVES ANY AND ALL RIGHTS AND
BENEFITS CONFERRED UPON IT BY THE PROVISIONS OF SECTION 1542 OF THE CALIFORNIA
CIVIL CODE, WHICH ARE AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BUYER HEREBY ACKNOWLEDGES THAT THE FOREGOING WAIVER OF THE PROVISIONS OF SECTION
1542 OF THE CALIFORNIA CIVIL CODE WAS SEPARATELY BARGAINED FOR. BUYER EXPRESSLY
CONSENTS THAT THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT IN ACCORDANCE
WITH EACH AND ALL OF ITS EXPRESS TERMS AND PROVISIONS RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DEMANDS AND CAUSES OF ACTION, IF ANY, TO THE SAME EFFECT AS
THOSE TERMS AND PROVISIONS RELATING TO ANY OTHER CLAIMS, DEMANDS AND CAUSES OF
ACTION HEREINABOVE SPECIFIED.

 

IN ADDITION, BUYER FURTHER AGREES AND ACKNOWLEDGES THAT, IN GIVING THE FOREGOING
WAIVER AND RELEASE, IT HAS WITH ITS LEGAL COUNSEL, CONSIDERED ANY STATUTE OR
OTHER LAW THAT MIGHT APPLY TO AND LIMIT THE EFFECT OF BUYER’S WAIVER AND RELEASE
HEREIN AND HEREBY KNOWINGLY WAIVES THE BENEFITS OF ANY SUCH LAW AND INTENDS THAT
IT NOT BE APPLICABLE HERE.

 

5.4 Survival and Limitations. The Parties’ representations set forth in this
Section 5 (and their respective liability for any breach thereof) shall survive
Closing and shall not be deemed to merge into any of the Transfer Instruments
and shall continue in effect for a period of 180 days thereafter; provided,
however, that neither Party shall have liability to the other for any breach of
such representations unless:

 

5.4.1 The facts constituting such breach have not been disclosed to, discovered
by or otherwise become known to such Party prior to Closing;

 

5.4.2 Such Party has given to the other Party written notice claiming such
breach, and stating in reasonable detail the factual basis for such claim,
within 180 days after the Closing Date; and

 

5.4.3 Such Party’s actual out-of-pocket loss from such breach exceeds $50,000;
and provided further, that in no event shall either Party’s aggregate liability
to the other Party for all such breaches exceed One Million Dollars
($1,000,000).

 

19



--------------------------------------------------------------------------------

5.5 Notice of Subsequent Event or Discovery. Prior to Closing, each Party shall
give the other prompt notice of its discovery of any event or condition which
has the effect of making any representations contained in Section 5 materially
inaccurate, either when made or as of the Closing.

 

6. Operation of the Hotel Pending Closing. From the Effective Date until
Closing, except for emergencies, Seller shall use commercially reasonable
efforts to operate the Hotel in the Ordinary Course (including, without
limitation, maintaining insurance policies equivalent in all material respects
to those maintained as of the Effective Date) and shall not, without Buyer’s
prior written approval (which shall not be unreasonably withheld, conditioned or
delayed), cause, approve or voluntarily permit any material change in the
operations of the Hotel, including the actions set forth below. In the event
Seller requests consent to take any actions requiring Buyer’s consent under this
Section 6, Seller shall deliver to Buyer a written request for consent, which
shall include such detail as is reasonably necessary for Buyer to evaluate the
merits of such request (the “Request for Consent”). Within three (3) Business
Days of receipt of a Request for Consent, Buyer shall respond to Seller with
Buyer’s consent or denial of consent. Buyer’s failure to deliver a written
denial of consent within such three (3) Business Day period shall be deemed
Buyer’s approval of the actions described in such Request for Consent.

 

6.1 Material alterations or other material changes in the Hotel Improvements
except for (i) alterations or improvements required to avoid or cure a violation
of applicable Law, and (ii) alterations or improvements to repair any damage
caused by an emergency or a casualty.

 

6.2 Cancellation or surrender of any existing Permit for the Hotel.

 

6.3 Creation of any Lease, mortgage, deed of trust or other encumbrance on
Seller’s title to the Hotel.

 

6.4 Entering into or materially modifying any Service Contract, Equipment Lease
or Lease, unless the same is terminable upon Closing.

 

6.5 Material reductions in current levels of service, sales and marketing
efforts, maintenance or staff.

 

6.6 Modifying the Franchise Agreement, the Management Agreement or the Ground
Lease;

 

6.7 Significantly alter or revise the accounting principles, procedures, methods
or practices in place at the Hotel; and

 

6.8 Remove or permit to be removed from the Hotel any material FF&E or similar
personal property, unless such item is replaced by a substitute of equal or
greater value.

 

20



--------------------------------------------------------------------------------

If Buyer proceeds to Closing with actual knowledge of any breach by Seller of
this Section 6, Buyer shall be deemed to have waived such breach and shall have
no claim against Seller after Closing on account of such breach.

 

7. Other Agreements.

 

7.1 Hotel Management Agreement. Subject to receiving the Hotel Manager’s consent
to assignment of the Hotel Management Agreement, Buyer shall assume all of
Seller’s obligations under the Hotel Management Agreement as of the Closing.
Seller shall remain responsible for all amounts due under the Hotel Management
Agreement prior to the Closing and shall hold harmless, indemnify and defend
Buyer and its subsidiaries and affiliates from and against any claims or
liability therefor. Buyer shall be responsible for and shall hold harmless,
indemnify and defend Seller and its subsidiaries and affiliates from and against
any claims or liability therefor all amounts due under the Hotel Management
Agreement from and after the Closing, as well as the liability, cost and expense
of any alterations, improvements, upgrades, enhancements or replacements that
the Hotel Manager requires to be made to the Hotel, including the FF&E, (after
Closing, even if the requirement is made before Closing) as a condition of, or
in connection with, Hotel Manager’s consent to assignment of the Hotel
Management Agreement, consent to transfer of the Hotel to Buyer, or waiver of
Hotel Manager’s right of first offer to purchase the Hotel, as more particularly
described in Section 7.4 below.

 

7.2 Franchise Agreement. Subject to receiving the Franchisor’s consent to
assignment of the Franchise Agreement, unless Buyer enters into a new franchise
agreement as set forth in Section 9.1.5, Buyer, shall assume all of Seller’s
obligations under the Franchise Agreement as of the Closing. Seller shall remain
responsible for all amounts due under the Franchise Agreement prior to the
Closing and shall hold harmless, indemnify and defend Buyer and its subsidiaries
and affiliates from and against any claims or liability therefor. Buyer shall be
responsible for and shall hold harmless, indemnify and defend Seller and its
subsidiaries and affiliates from and against any claims or liability therefor
all amounts due under the Franchise Agreement from and after the Closing, as
well as the liability, cost and expense of any alterations, improvements,
upgrades, enhancements or replacements that the Franchisor requires to be made
to the Hotel, including the FF&E, (after Closing, even if the requirement is
made before Closing) as a condition of, or in connection with, Franchisor’s
consent to assignment of the Franchise Agreement, consent to transfer of the
Hotel to Buyer, or waiver of Franchisor’s right of first offer to purchase the
Hotel, as more particularly described in Section 7.4 below.

 

7.3 Liquor License(s) and Inventory. Buyer acknowledges and agrees that Seller
does not own any Liquor Inventory or conduct any Liquor Operations at the Hotel,
but that all such Liquor Operations are conducted by or on behalf of the Hotel
Manager or its lessee or licensee. Accordingly, no Liquor Inventory or Liquor
Licenses shall be transferred by Seller to Buyer in connection with the sale of
the Hotel to Buyer.

 

7.4 Estoppel Certificates; Consents. Seller shall use all commercially
reasonable efforts to obtain prior to the Approval Date, but shall not be
required to pay any money to any third party in connection therewith, the
following: (A) a consent to assignment from the Master Lessor (the “Master Lease
Consent”), (B) an estoppel certificate (the “Ground

 

21



--------------------------------------------------------------------------------

Sublessor Estoppel Certificate”) and a consent to assignment (the “Ground
Sublease Consent”) executed by Ground Sublessor and collectively in the form
attached hereto as Exhibit D (and revised to include those landlord
certifications which the Ground Sublessor is required to make pursuant to the
Ground Sublease), (C) an estoppel certificate and/or comfort letter (the “Hotel
Manager Estoppel Certificate”), and a consent to assignment, both in such form
as Buyer may reasonably require, from the Hotel Manager under the Hotel
Management Agreement (the “Hotel Management Agreement Consent”), (D) an estoppel
certificate and/or comfort letter (the “Franchisor Estoppel Certificate”) and a
consent to assignment, both in such form as Buyer may reasonably require, from
the Franchisor under the Franchise Agreement (the “Franchise Agreement
Consent”), (E) a Tenant Estoppel Certificate from the tenant under each Lease,
in such form as the Buyer may reasonably request and (F) an estoppel
certificate, comfort letter and/or consent to assignment (if required) from the
non-assigning party under each other Assumed Contract, in such form as Buyer may
reasonably require. Upon receipt of each such certificate and consent, Seller
shall promptly deliver the same to Buyer. Without limiting Buyer’s obligations
pursuant to Sections 7.1 and 7.2 above, Buyer shall cooperate in good faith with
the Master Lessor, the Ground Sublessor, the Hotel Manager and the Franchisor
with respect to requests made by the Master Lessor, Ground Sublessor, Hotel
Manager or Franchisor in connection with Seller’s efforts to obtain the Master
Lease Consent, the Ground Sublessor Estoppel Certificate, the Ground Sublease
Consent, the Hotel Manager Estoppel Certificate, the Hotel Management Agreement
Consent, the Franchisor Estoppel Certificate and the Franchise Agreement
Consent, including, without limitation, paying any reasonable transfer or review
fee that is payable to the Master Lessor, Ground Sublessor, Hotel Manager and/or
Franchisor under the Master Lease, Ground Sublease, Hotel Management Agreement
and/or Franchise Agreement, respectively. Except as otherwise provided in
Section 9.1.5, if Seller is unable to obtain the Hotel Manager Estoppel
Certificate, the Hotel Manager Agreement Consent, the Franchisor Estoppel
Certificate, the Franchise Agreement Consent or the estoppel certificates as
provided in (C) through (F) above prior to the Approval Date, and Buyer
ultimately elects not to terminate this Agreement pursuant to Section 4.8 above,
then the delivery of such items shall not be a condition to Closing. Provided
further, if the Ground Sublessor reasonably requests, Buyer agrees to provide a
commercially reasonable guaranty in connection with obtaining the Ground
Sublease Consent.

 

7.5 Right to Audit. Buyer may, at its sole cost and expense, engage a
third-party certified public accountant to perform audits of the books and
records of the Hotel, including the historical financial statements of the
Hotel, which audits shall include all disclosures required by generally accepted
accounting principles and the Securities and Exchange Commission regulations,
specifically in accordance with Section 3.05 of Regulation S-X and all related
rules and regulations thereof. Seller shall, and shall use commercially
reasonably efforts, at no cost to Seller, to cause Hotel Manager to, cooperate
in connection with the performance of such audits and shall provide all
information reasonably requested by such accountants, at no cost or expense to
Seller or Hotel Manager. In connection with such audits, Seller shall use
commercially reasonably efforts to cause Hotel Manager to provide the
accountants performing such audits with a commercially reasonable representation
letter, at no cost or expense to Seller or Hotel Manager. The covenant of Seller
set forth in this Section 7.5 regarding its cooperation, and commercially
reasonable efforts to cause Hotel Manager to cooperate, in connection with the
audit of the Hotel books and records and providing information reasonably
requested shall survive Closing for a period of one (1) year.

 

22



--------------------------------------------------------------------------------

8. Prorations, Credits and Other Adjustments. At Closing, the Parties shall make
the prorations and other adjustments provided below, and the net amount
consequently owing to Seller or Buyer shall be added to or subtracted from the
proceeds of the Purchase Price payable to Seller at Closing. Beginning at least
48 hours prior to the anticipated Closing Date as practicable, Seller shall, in
consultation with Buyer and with Buyer’s reasonable cooperation, cause to be
prepared a prorations and credit statement (the “Preliminary Statement”) which
shall reflect all of the prorations, credits and other adjustments in payment at
Closing required under this Section 8 or under any other provision of this
Agreement. As soon as the Parties have agreed upon the Preliminary Statement,
they shall jointly deliver a mutually signed copy thereof to Escrow Agent. To
the extent the Parties are unable to agree by Closing on any item on the
Preliminary Statement, Seller’s estimation of such item shall be used and such
item shall be finally resolved on the Final Statement pursuant to Section 11.

 

8.1 Proration of Taxes. All real estate ad valorem taxes, general assessments
and special assessments and all personal property advalorem taxes assessed
against the Hotel (generically, “Property Taxes”) and payable during the tax
year in which Closing occurs shall be prorated between Buyer and Seller as of
the Closing Date. Seller shall remain responsible for all Property Taxes
assessed for periods ending prior to Closing (whenever assessed or billed), as
well as for all Hotel Excise Taxes accruing prior to Closing; and Buyer shall be
responsible for all Property Taxes assessed for periods on and after Closing, as
well as for all Hotel Excise Taxes accruing on and after Closing. Following the
Closing, Seller and its advisors shall be permitted to undertake and pursue such
audits and Property Tax refunds as Seller shall determine in their sole
discretion, and Seller shall be entitled to any Property Tax refunds payable in
respect of the Hotel for periods ending prior to the Closing Date and any
Property Tax refunds for Property Taxes assessed or assessable for a period
during which the Closing occurs shall be prorated between Buyer and Seller upon
the receipt thereof by either party; provided, that, any Property Tax refund
required to be prorated pursuant to the prior sentence shall be net of any and
all actual third party out-of-pocket costs incurred by Seller in connection with
the pursuit of such Property Tax refund, including, without limitation, the fees
and expenses of professional third party advisors.

 

8.2 Proration of Expenses. The following items of expense with respect to any
portion or aspect of the Hotel shall be prorated between Seller and Buyer as of
the Closing Date:

 

8.2.1 Periodic charges under Assumed Contracts (such as monthly rents or fixed
periodic charges), but not charges made on a per-order or per-call basis.

 

8.2.2 Utility charges (but excluding any utility deposits). To the extent
reasonably practicable, though, in lieu of prorating the charges for any metered
utility service, the Parties shall endeavor to have the utility read the meter
as early as possible on the Closing Date, render a final bill to Seller based on
such reading and bill all subsequent service to Buyer.

 

23



--------------------------------------------------------------------------------

8.2.3 Employee Liabilities for wages, salary, benefit payments and payroll taxes
for the pay period(s) in which Closing occurs and for accrued Employee Leave,
except to the extent that Seller is required by applicable Law or otherwise
elects to determine and itself pay such liabilities accrued through the day
preceding Closing.

 

8.2.4 Accrued and unpaid travel agent commissions; provided, that the foregoing
proration shall be made in connection with the provisions of Section 11
governing the preparation and settlement of the Final Settlement, and no
proration of the foregoing shall be made at Closing.

 

8.2.5 “Basic Rent” and any “Additional Rent” under the Ground Sublease (such
“Additional Rent” shall be prorated based on the gross receipts of business for
the portion of the applicable year under the Ground Sublease prior to the
Closing Date).

 

8.2.6 All other Hotel operating expenses of a strictly periodic nature (and not
based upon specific orders for goods or services).

 

8.3 Proration of Hotel Revenues.

 

8.3.1 Guest Ledger. The open account (“Guest Ledger Account”) for each person
who is a guest at the Hotel on the night immediately preceding Closing (“Closing
Eve”) shall be prorated between Seller and Buyer as follows:

 

8.3.1.1 Service charges (including, without limitation, room service charges,
in-house movie fees, health or fitness club charges and honor bar charges) for
all days preceding, and through 12:00 midnight on Closing Eve, shall be credited
to Seller (notwithstanding if such charges are not charged to the guest’s
account until after Closing Eve).

 

8.3.1.2 Room charges for all days preceding Closing Eve shall belong to Seller.

 

8.3.1.3 Service charges after 12:00 midnight on and after Closing Eve shall
belong to Buyer.

 

8.3.1.4 Room charges for the days after Closing Eve shall belong to Buyer.

 

8.3.1.5 Room charges for Closing Eve shall be divided equally between Seller and
Buyer.

 

8.3.1.6 Other shall be allocated between Seller and Buyer as of the Closing
Date, based on the time such charges were actually incurred.

 

8.3.1.7 Any other charges for the 24-hour period including Closing Eve, which
cannot be fixed as to the actual time of incurrence, shall be apportioned
equally between Seller and Buyer.

 

24



--------------------------------------------------------------------------------

8.3.1.8 From the amounts apportioned to Seller under the foregoing clauses shall
be deducted all applicable taxes, travel and tour agent commissions, license,
reservation and franchise fees, and similar expenses.

 

All Guest Ledger Accounts shall be assigned to Buyer at Closing, and Seller
shall receive a proration credit equal to its net aggregate prorated amount
under this Section 8.3.1. Buyer shall be responsible for paying any taxes and
other amounts deducted from Seller’s apportioned share under Section 8.3.1.8.

 

8.3.2 Rents and other Operating Revenues. Monthly rents and other fixed periodic
payments under the Leases, and any other operating revenues not otherwise
provided for in this Section 8, shall be prorated between Buyer and Seller as of
Closing.

 

8.3.3 Other Receivables. Except for Guest Ledger Accounts and for amounts which
are assigned to Buyer pursuant to Section 8.3.2, Seller shall assign to Buyer at
Closing all receivables, other than receivables which are in excess of sixty
(60) days past due at Closing and any receivables owed to Seller by Delta Air
Lines (the “Retained Receivables”), accrued as of the Closing Date with respect
to the Hotel and Seller shall be entitled to a proration credit equal to
ninety-nine percent (99%) of such receivables. With respect to the Retained
Receivables, after Closing, Buyer cause its manager of the Hotel, in accordance
with such manager’s billing and collection practices and procedures, to use
commercially reasonable efforts to collect such Retained Receivables for
Seller’s account, except for any such receivables as Seller by written notice to
Buyer excludes from such efforts; but neither Buyer nor its Hotel manager shall
be obligated to institute any legal action or incur any extraordinary expense in
attempting to collect such receivables. Any payment at or relating to the Hotel
which is received or recovered after Closing from a person who then owes amounts
both on such a Seller Retained Receivable and on an account to the Hotel
accruing after Closing shall be applied to the invoice(s) specified by the payor
(and, if the payor makes such payment without reference to a specific invoice,
then such payment shall then be allocated first to the earliest accruing
account(s)).

 

8.4 Hotel Payables. At Closing, Buyer shall receive a proration credit equal to
the excess of (A) the aggregate estimated amount of all Hotel Payables in the
Preliminary Statement over (B) Buyer’s prorated share of such Hotel Payables
under this Section 8, and Buyer shall assume the obligation to satisfy Hotel
Payables (1) included in such estimate (as evidenced by a schedule which Seller
shall prepare and submit to Buyer as part of the Preliminary Statement) and (2)
which otherwise are identified within the 90-day period following Closing. After
Closing, before paying any amount invoiced or otherwise claimed by a third party
due with respect to the Hotel operations prior to Closing which is not included
on such schedule (or is claimed in an amount larger than that shown on such
schedule), Buyer shall first submit such invoice or claim to Seller. Unless
Seller, within fifteen (15) days after receiving such submission, objects to
such invoice or claim (thereby making it a Disputed Payable), Buyer may pay the
same and take a credit for such payment on the Final Statement. Seller shall
remain responsible for all Disputed Payables and for all Hotel Payables that are
neither included on such schedule nor identified within the 90-day period
following Closing.

 

25



--------------------------------------------------------------------------------

8.5 Credits for Reservation Deposits. Buyer shall receive a proration credit
equal to the aggregate amount of all outstanding Reservation Deposits.

 

8.6 Credits for Cash Banks. Seller shall receive a proration credit equal to the
aggregate balance of all Cash Banks as of Closing.

 

8.7 Regarding Hotel Prorations Generally. Unless this Section 8 expressly
provides otherwise: (A) all prorations hereunder with respect to the Hotel shall
be made as of 12:00:01 a.m., local time (for the Hotel), on the Closing Date,
(B) all prorations shall be made on an actual daily basis, and (C), for purposes
of such prorations, all items of revenue and expense with respect to the Hotel’s
operations shall be classified and determined in accordance with the Uniform
System of Accounts, as reasonably modified by Hotel Manager for use at the
Hotel.

 

8.8 Utility Deposits; Loan Impounds and Debt Service. Notwithstanding any other
provision of this Agreement, no prorations shall be made or credits allowed with
respect to any utility deposits, impound accounts with respect to any Lien, or
any interest, prepayment premium or other payments on any Lien, all of which
shall remain the sole property or obligation of Seller.

 

9. Conditions to Closing.

 

9.1 In Buyer’s Favor. In addition to the conditions specified in Section 4,
Buyer’s obligation to close shall be subject to timely satisfaction of each of
the following conditions:

 

9.1.1 Performance of Seller’s Obligations. Performance by Seller in all material
respects of its obligations under this Agreement to be performed at or before
Closing.

 

9.1.2 Accuracy of Representations. The accuracy in all material respects, as of
Closing, of each of the representations set forth in Section 5.1.

 

9.1.3 Satisfactory Title Policy. Irrevocable commitment of the Title Company at
Closing to issue the Title Policy (with Extended Coverage, to the extent
reasonably available from title insurers in the jurisdiction where the Hotel is
located and if Buyer timely requests such coverage and furnishes the Title
Company with a current Survey; but, otherwise, the availability of any
endorsement to the Title policy shall not be a condition to Buyer’s obligation
to close unless Seller has undertaken in writing to obtain such endorsement to
cure an Objectionable Title Matter).

 

9.1.4 Estoppel Certificate and Consent to Assignment from Master Lessor and
Ground Sublessor. Seller’s delivery to Buyer of a Master Lease Consent, a Ground
Sublessor Estoppel Certificate and a Ground Sublease Consent, each executed by
the Master Lessor and Ground Sublessor, respectively. The Master Lease Consent
shall confirm the Master Lessor’s approval that the Ground Sublease may be
assigned to and assumed by Buyer or its nominee and subsequently leased to an
affiliate of Buyer. The Ground Sublease Consent shall confirm the Ground
Sublessor’s approval that the Ground Sublease may be assigned to and assumed by
Buyer or its nominee and subsequently leased to an affiliate of Buyer.

 

26



--------------------------------------------------------------------------------

9.1.5 Franchise Agreement. Provided that Buyer promptly makes application to
Franchisor and diligently and in good faith prosecutes such application to
completion, Buyer’s, or its nominee’s, receipt of either (i) a consent and
estoppel certificate by Franchisor to assignment to Buyer or its nominee of the
Franchise Agreement or (ii) an offer from Franchisor to enter into a new
franchise agreement with Buyer or its nominee substantially on the terms of the
Franchisor’s standard franchise agreement in their current Uniform Franchise
Offering Circular.

 

9.1.6 Physical Condition. No material alteration or other change in the physical
condition, structure or appearance of the Hotel having occurred since the
Effective Date, normal wear and tear, damage by casualty and Ordinary Course
alternations or changes excepted. For purposes of this Section 9.1.6, an
alteration or other change shall be deemed material if the cost to restore it
exceeds $35,000.

 

If any of the conditions specified in this Section is not timely satisfied (or
waived by Buyer in writing), Buyer shall have the right to terminate this
Agreement by giving written notice of such termination to Seller and Escrow
Agent by the Last Closing Date (but, in any event, before Closing actually
occurs). After Closing, Buyer shall not have any right to terminate this
Agreement or rescind its purchase of the Hotel by reason of the failure of any
such condition, whether or not such failure was known to or discoverable by
Buyer prior to Closing.

 

9.2 In Seller’s Favor. The obligation of Seller to close Escrow shall be subject
to timely satisfaction of each of the following conditions:

 

9.2.1 Performance of Buyer’s Obligations. Performance by Buyer in all material
respects of Buyer’s obligations under this Agreement to be performed at or
before Closing.

 

9.2.2 Accuracy of Representations. The accuracy in all material respects, as of
Closing, of each of the representations of Buyer set forth in Section 5.2.

 

9.2.3 No Governmental Approval or Notice Necessary. No Law requires notice to or
approval by any Governmental Authority of the transactions contemplated by this
Agreement.

 

If any condition specified in this Section 9.2 is not satisfied (or waived by
Seller in writing) by the Last Closing Date, Seller shall have the right to
terminate this Agreement by giving written notice of such termination to Buyer
and Escrow Agent by the Last Closing Date (but, in any event, before Closing
actually occurs). After Closing, Seller shall not have any right to terminate
this Agreement or rescind its purchase of the Hotel by reason of the failure of
any such condition, whether or not such failure was known to or discoverable by
Seller prior to Closing.

 

27



--------------------------------------------------------------------------------

9.3 Pre-Closing Damage or Destruction.

 

9.3.1 Termination Rights. Seller agrees to give Buyer prompt notice of any
Casualty occurring at the Hotel between the Effective Date and the Closing Date;
provided, however, that Seller shall not be deemed to be in default under this
Section 9.3.1 for failure to report minor incidents causing insignificant
damage. If, prior to Closing, all or a material part of any of the Hotel
Premises is damaged, destroyed or taken by eminent domain (a “Casualty”), either
Party shall have the right, at its election, to terminate this Agreement, by
written notice given to the other Party by the Last Closing Date (but, in any
event, before Closing actually occurs). If a Casualty occurs fewer than ten (10)
Business Days before the Last Closing Date, either Party shall have the right to
extend the Last Closing Date until the tenth (10th) Business Day after the
occurrence of such Casualty in order to make the election permitted by this
Section.

 

9.3.2 If No Termination. If a Casualty occurs and neither Party has and elects
to exercise the right under Section 9.3.1 to terminate this Agreement or there
is a Casualty and it is not deemed to effect a material part of the Hotel
Premises, this Agreement shall continue in force and, upon Closing, Buyer shall
be entitled to all insurance proceeds, condemnation awards or other amounts
which have been paid or may thereafter be payable to or for the account of
Seller by any person in connection with such Casualty (“Proceeds”), except that
Seller shall retain the right to Proceeds payable under business interruption or
rent loss insurance to the extent applicable to periods before the Closing, and
the Proceeds of property hazard insurance to the extent Seller has incurred
costs to repair or replace property damaged as a result of such Casualty. At
Closing, Seller shall, except to the extent entitled to retain Proceeds under
the preceding sentence, pay over to Buyer the amount of any Proceeds already
received by Seller, shall assign Buyer all of Seller’s rights to Proceeds which
may then be or thereafter become payable and shall credit Buyer with the least
of (A) the amount of any applicable insurance deductible, (B) the reasonably
estimated cost of repairing, restoring or replacing the portion of the Hotel
damaged by such Casualty or (C) the amount specified to be a “material part” of
the Hotel Premises in Section 9.3.3.

 

9.3.3 Material Part. For purposes of this Section, a Casualty shall be deemed to
affect a material part of the Hotel Premises if: such Casualty results in either
(A) a permanent loss of market value of the Hotel equal to more than twenty five
percent (25%) of the Purchase Price or (B) damage or loss reasonably estimated
to cost more than twenty five percent (25%) of the Purchase Price to repair or
replace.

 

10. Closing.

 

10.1 Time, Place and Manner. Closing shall occur on or before the Last Closing
Date, through escrow, at the offices of the Escrow Agent. In order to confirm
concurrent delivery of the Purchase Price and delivery of title to the Hotel
Premises, Buyer’s funds for Closing and the Transfer Instruments to be recorded
shall be delivered into Escrow for Closing, in accordance with this Agreement.

 

28



--------------------------------------------------------------------------------

10.2 Seller’s Deliveries.

 

10.2.1 Pre-Closing. On or before the Last Closing Date, Seller shall deliver to
Escrow Agent the following documents (“Seller’s Closing Documents”):

 

10.2.1.1 The Deed, duly executed and acknowledged by Seller, for recording at
Closing in the official land records of the county where the Hotel is located.

 

10.2.1.2 Two counterparts of each of the Transfer Instruments (except for the
Deed delivered to Escrow Agent pursuant to Section 10.2.1.1), all duly executed
by Seller and acknowledged, if such Transfer Instrument will be recorded.

 

10.2.1.3 For each Lease, a notice from Seller to the tenant thereunder, in a
form reasonably acceptable to Buyer, advising such tenant of the sale of the
Hotel to Buyer.

 

10.2.1.4 A counterpart of the FIRPTA Certificate and any analogous
state-specific form, duly executed by Seller.

 

10.2.1.5 Letters to lessors, vendors or contractors under Assumed Contracts, and
utility companies serving the Hotel Premises, in a commercially reasonable form,
advising them of the sale of the Hotel to Buyer and directing to Buyer (at the
Hotel) all bills for the services provided to the Hotel Premises on and after
the Closing Date.

 

10.2.1.6 Originals of the Master Lease Consent, the Ground Sublessor Estoppel
Certificate and the Ground Sublease Consent.

 

10.2.1.7 Such other documents as the Escrow Agent or the Title Company may
reasonably require from Seller in order to effect Closing in accordance with
this Agreement.

 

10.3 Buyer’s Deliveries:

 

10.3.1 Pre-Closing. At least one (1) Business Day prior to the Last Closing
Date, Buyer shall deliver to Escrow Agent the following funds and documents
(“Buyer’s Closing Documents”):

 

10.3.1.1 Good and immediately available funds in an amount (when added to the
Deposit) equal at least to the sum of (A) the Purchase Price, plus (B) Buyer’s
share of Closing costs to be paid through Escrow, plus or minus (C) the net
amount owing Seller or Buyer (as the case may be) under Section 8, as shown by
the Preliminary Statement.

 

10.3.1.2 Two (2) counterparts of each Transfer Instrument to be executed by
Buyer, duly executed by Buyer and acknowledged, if such Transfer Instrument will
be recorded.

 

29



--------------------------------------------------------------------------------

10.3.1.3 Such other documents as the Escrow Agent or the Title Company may
reasonably require from Buyer in order to effect Closing in accordance with this
Agreement.

 

10.4 Closing Costs.

 

10.4.1 Paid By Seller. Seller shall pay:

 

10.4.1.1 The premium charge for an ALTA standard owner’s title insurance policy
in the amount of the Purchase Price allocated to the Hotel Premises, plus the
additional premium charges for endorsements, if any, ordered by Seller to cure
Objectionable Title Matters.

 

10.4.1.2 One-half of Escrow Agent’s fees and expenses for administering Escrow.

 

10.4.1.3 The commission owed to Broker pursuant to a separate agreement between
Seller and Broker.

 

10.4.1.4 Seller’s legal fees and expenses.

 

10.4.1.5 Any and all costs associated with the releases of any deeds of trust,
mortgages and other financing obtained by Seller which encumbers the Hotel.

 

10.4.2 Paid by Buyer. Buyer shall pay:

 

10.4.2.1 All transfer taxes, stamp taxes, documenting taxes, sales taxes and
similar excises imposed on the sale, conveyances and transfers under this
Agreement.

 

10.4.2.2 All charges for the Title Report and the Title Policy, including the
charge for Extended Coverage, except for the changes specified to be paid by
Seller under Section 10.4.1.1.

 

10.4.2.3 The cost of updating, supplementing or obtaining a Survey.

 

10.4.2.4 All recording and filing fees and charges incurred in connection with
the recording or other filing of the Transfer Instruments.

 

10.4.2.5 One-half of Escrow Agent’s fees and expenses for administering Escrow.

 

10.4.2.6 Buyer’s legal fees and expenses, accountants fees and all other costs
associated with Buyer’s due diligence with respect to the Hotel Premises.

 

30



--------------------------------------------------------------------------------

10.4.3 Other Closing Costs. Any other charges and expenses incurred in effecting
Closing shall be allocated between the Parties in accordance with the custom for
commercial real estate transactions in the county where the Hotel is located.

 

10.5 Completion of Closing. Closing shall be effected as follows:

 

10.5.1 At such time as the Transactors and Counsel have confirmed the delivery
to Escrow Agent of each of the items specified in Sections 10.2.1 and 10.3.1,
the Parties through their respective Transactors or Counsel shall instruct
Escrow Agent to record the Deed (and any other Transfer Instruments to be
recorded) in the appropriate place and to complete Closing by disbursing funds
in accordance with Section 10.5.2 and, as appropriate, delivering Seller’s
Closing Documents to Buyer and Buyer’s Closing Documents to Seller.

 

10.5.2 As soon as Escrow Agent confirms to the Parties that the Title Company is
irrevocably committed to issue the Title Policy to Buyer, the Parties through
their respective Transactors or Counsel shall instruct Escrow Agent to disburse
funds from Escrow as follows:

 

10.5.2.1 Disburse to Seller, in such respective amounts as Seller shall
designate to Escrow Agent in writing before Closing, the sum of (A) the Purchase
Price, minus (B) Seller’s share of Closing costs to be paid through Escrow, plus
or minus (C) the net amount owing to Seller or Buyer (as the case may be) under
Section 8, as shown by the Preliminary Statement.

 

10.5.2.2 Pay the closing costs specified in Section 10.4.

 

10.5.2.3 Disburse any excess funds as directed by Buyer.

 

Disbursements to a Party shall be made by wire transfer of current funds to an
account at a commercial bank within the United States, as designated to Escrow
Agent by such Party or its Counsel; but if no such account has been so
designated to Escrow Agent by the Business Day immediately following the Closing
Date, Escrow Agent may instead disburse by its own check, for any amount of
$10,000 or less, sent on the Closing Date by messenger or overnight delivery
service to the applicable Party at the address for notices to such Party
hereunder.

 

10.5.3 So long as the Title Company is irrevocably committed to issue the Title
Policy as of Closing, it shall not be a condition to disbursement of funds at
Closing that the Deed or any other Transfer Instrument have first been recorded.

 

10.6 Escrow and Recording Instructions. This Agreement shall also serve as
instructions to Escrow Agent regarding the recording of instruments and
disbursement of funds from Escrow; but the Parties shall jointly execute and
deliver to Escrow Agent such supplementary or general instructions as may be
required under any other provision of this Agreement or reasonably requested by
Escrow Agent. If there is any conflict between such supplementary general
instructions and the provisions of this Agreement, the latter shall control as
between the Parties.

 

31



--------------------------------------------------------------------------------

10.7 Delivery of Possession. Seller shall cause possession of the Hotel to be
delivered to Buyer immediately upon Closing, free and clear of all leases,
tenancies and occupancies except for (A) Hotel guests, (B) the Master Lease, (C)
the Ground Sublease (D) the Leases and Assumed Contracts, and (E) possessory
rights and interests included among the Permitted Exceptions.

 

10.8 Failure of Closing. If Closing fails to occur by the Last Closing Date, or
if the Last Closing Date fails to occur by the date which is ninety (90) days
immediately following the Approval Date, any Party, if not then in default of
its obligations under this Agreement, shall have the right to terminate this
Agreement at any time until Closing actually occurs, by giving written notice of
such termination to the other Parties and to Escrow Agent.

 

10.9 Procedure for Termination of Escrow. If this Agreement is terminated any
time after the Approval Date, Seller and Buyer shall each promptly give Escrow
Agent written instructions to cancel Escrow and disburse the Deposit and all
other funds and items (if any) then held in Escrow in accordance with the
provisions of this Agreement. If, following termination of this Agreement, the
Parties give Escrow Agent conflicting instructions or one of the Parties fails
to give Escrow Agent instructions:

 

10.9.1 Escrow Agent shall promptly notify each Party in writing of such
conflicting instructions or of one Party’s failure to give instructions, and
request that such conflict or omission be promptly resolved.

 

10.9.2 Where one Party has failed to give instruction, unless Escrow Agent
receives written instructions from such Party within five (5) Business Days
after giving notice of such failure, Escrow Agent shall be free to comply with
the instructions given by the other Party and both Parties shall hold harmless,
indemnify and defend Escrow Agent from any claim or liability resulting from
such compliance.

 

10.9.3 Where the Parties have given conflicting instructions, Escrow Agent shall
take no action to cancel Escrow or deliver funds or items out of Escrow except
pursuant to further, joint written instructions from the Parties or a final
court order or judgment. If the Parties fail, within sixty (60) days after
Escrow Agent has made requested such joint instructions, to deliver to Escrow
Agent joint written instructions resolving such disputed matter, Escrow Agent
shall have the right to file an action in interpleader against all the Parties
in any court of competent jurisdiction and to deposit with such court all of the
funds and other items held in Escrow, whereupon Escrow Agent shall be discharged
from any further obligations or liability with respect to Escrow. The Parties,
jointly and severally, shall hold harmless and indemnify Escrow Agent from and
against any claim, liability and expenses resulting from such interpleader
action (but, as between Seller and Buyer, the costs of such interpleader action
shall be assessed in accordance with Section 16.9).

 

10.10 Maintenance of Confidentiality by Escrow Agent. Except as may be otherwise
required by applicable Law, Escrow Agent shall maintain the existence, terms and
nature of this transaction and the identities of the Parties in strictest
confidence and shall not disclose any thereof to any third party (including,
without limitation, any broker) without the prior written consent of all the
Parties.

 

32



--------------------------------------------------------------------------------

11. Post-Closing Adjustments.

 

11.1 Final Closing Statement. No later than sixty (60) days after Closing, Buyer
shall prepare and deliver to Seller a final Closing statement (the “Final
Statement”), which shall correct the estimates and (if necessary) other amounts
used in the Preliminary Statement, based on the Hotel’s operating reports for
the month immediately preceding Closing the month in which Closing occurred, on
Buyer’s own post-Closing examination of the books and records of the Hotel and
on facts discovered after Closing. Seller shall be deemed have agreed to the
Final Statement as prepared by Buyer, except for such items as to which Seller
specifically objects in a written notice given to Buyer within thirty (30) days
after Buyer delivers the Final Statement to Seller.

 

11.2 Disputes. If Seller gives timely and proper notice of objection to any
item(s) on the Final Statement, and Seller and Buyer are unable between
themselves to resolve each such action and agree upon the Final Statement within
thirty (30) days after Buyer delivers the Final Statement to Seller, then any
Party may submit the unresolved items to a mutually agreeable national
accounting firm (or, if the Parties are unable to agree on such firm within
forty (40) days after Buyer delivers the Final Statement to Seller or such firm
is unwilling to handle the dispute, to a qualified neutral party designated by
the American Arbitration Association office located in Los Angeles, California)
for a determination which shall be binding and conclusive upon all Parties and
shall become part of agreed Final Statement. Seller and Buyer shall pay in equal
shares the fees and other expenses of such accounting firm or other designated
neutral party for making such determination.

 

11.3 Settlement. Within ten (10) Business Days after the Final Statement has
been agreed Seller and Buyer or after the last timely objection by Seller has
been resolved under Section 11.2, Buyer or Seller (as the case may be) shall pay
to the other the net amount owing on the settlement for the Closing prorations,
credits and other adjustments, as shown by the agreed Final Statement. Except
for mathematical error manifest on the face of the Final Statement, no further
adjustments or payments shall be required with respect to such prorations,
credits and other adjustments.

 

12. Third-Party Claims and Obligations.

 

12.1 Assumed and Retained Liabilities. Buyer shall assume all liability and
obligations under, and Buyer shall hold harmless, indemnify and defend and
protect Seller from and against any and all claims, liability and losses, and
expenses related thereto (including reasonable attorneys’ fees) (collectively,
“Claims”), which Seller incurs by reason of any obligation or liability (i)
connected with the ownership or operation of the Hotel and relating to the
period after Closing, except to the extent that Seller has expressly retained
such liability or obligation pursuant to this Agreement or (ii) which is assumed
by Buyer pursuant to this Agreement, including, without limitation (A) all
Employee Liabilities assumed by Buyer pursuant to Section 12.2 below, (B) the
Assumed Contracts (including the Hotel Management Agreement),

 

33



--------------------------------------------------------------------------------

(C) the Hotel Payables and (D) the Leases. Seller shall hold harmless, indemnify
and defend and protect Buyer from and against any and all Claims which Buyer
incurs by reason of any obligation or liability (i) connected with the ownership
or operation of the Hotel and relating to the period before Closing, except to
the extent that Buyer has assumed such liability or obligation pursuant to this
Agreement or (ii) which is retained by Seller pursuant to this Agreement,
including, without limitation (A) the Employee Liabilities retained by Seller
pursuant to Section 12.2 below, (B) Equipment Leases and Service Contracts which
are excluded from the Assumed Contracts and (C) any Disputed Payables.

 

12.2 Employee Liabilities. Seller shall remain responsible for all (A) claims
made or suits brought with respect to Employee Liabilities prior to Closing, and
(B) Employee Liabilities with respect to Hotel Employees accruing prior to
Closing (except those which are directly related to a termination of employment
after Closing or which otherwise first arise after Closing). Buyer shall be
responsible for (x) Claims made or suits brought with respect to Employee
Liabilities first arising following Closing, and (y) Employee Liabilities with
respect to Hotel Employees accruing after Closing (except those which are
directly related to a termination of employment before Closing or which
otherwise first arise before Closing).

 

12.2.1 WARN Act Liability. Seller and the Hotel Manager shall comply with the
Worker Adjustment and Retraining Notification Act of 1988 and the California
WARN Act (Sections 1400-1408 of the California Labor Code) (collectively, the
“WARN Act”), to the extent applicable to the transactions contemplated by this
Agreement.

 

12.3 Indemnification of Related Persons. Any indemnification of a Party against
third-person claims contained herein shall also run in favor of such Party’s
partners, shareholders, beneficial owners, directors, officers, employees,
Affiliates, agents and managers (including, without limitation, the Hotel
Manager), all of whom are intended by the Parties to be third-party
beneficiaries of this Section 12.

 

13. Hotel Records. As reasonably required for tax filings, preparation and
auditing of financial statements, other reporting and similar purposes, Seller
shall have the right to make and retain copies of the Hotel Records which are
transferred to Buyer at Closing and to disclose information contained therein.
Buyer shall also make the Hotel Records available to Seller and its authorized
representatives at the Hotel, at reasonable times and upon reasonable prior
notice, and allow Seller to make copies thereof; and Buyer shall not dispose of
any Hotel Records prior to the fifth (5th) anniversary of Closing without giving
Seller at least thirty (30) days’ prior written notice and opportunity to
recover the same.

 

14. Assignment. Neither this Agreement nor any of Buyer’s rights hereunder may
be assigned, encumbered or transferred without Seller’s prior written consent.
Notwithstanding the foregoing, prior to Closing, Buyer shall have the right to
assign or transfer its rights under this Agreement to a corporation,
partnership, limited liability company or other entity which is wholly owned and
controlled, directly or indirectly, by Buyer, provided Buyer gives Seller at
least five (5) days’ prior written notice of such assignment and that such
assignee concurrently with such assignment assumes, in a written instrument
delivered and satisfactory in form to Seller, all of the obligations and
liabilities of Buyer hereunder. No such assignment by Buyer shall relieve Buyer
of its obligations under this Agreement.

 

34



--------------------------------------------------------------------------------

15. Notices. Except in the case (if any) where this Agreement expressly provides
for an alternate form of communication, any notice, consent, demand or other
communication to be delivered to a Party hereunder shall be deemed delivered and
received when made in writing and transmitted to the applicable Party either by
receipted courier service, or by the United States Postal Service, first class
registered or certified mail, postage prepaid, return receipt requested, by
electronic facsimile transmission (“Fax”), at the address or addresses indicated
for such Party below (and/or to such other address as such Party may from time
to time by written notice designate to the other):

 

If to Seller:    c/o AP/APH Ventures, LLC      1201 Constellation Boulevard,
#2900      Los Angeles, California 90067      Attention: Michael Weiner     
Fax: (310) 843-1950 with a copy to:    Morgan, Lewis & Bockius LLP      300
South Grand Avenue, 22nd Floor      Los Angeles, California 90071     
Attention: Anthony Ciasulli, Esq.      Fax: (213) 612-2501 If to Buyer:   
Highland Hospitality, L.P.      8405 Greensboro Drive, Suite 500      McLean,
Virginia 22102      Attention: General Counsel      Fax: (703) 336-4910
and a copy to:    Highland Hospitality, L.P.      8405 Greensboro Drive, Suite
500      McLean, Virginia 22102      Attention: Chief Investment Officer     
Fax: (703) 336-4910

 

and shall be deemed delivered and received (A) if delivered or transmitted
before 5:00 p.m. recipient’s local time on a Business Day, or if tendered for
delivery between the hours 9:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day and refused, then on the date of actual (or refused) delivery or
actual transmission as evidenced by postal or courier receipt (or by a completed
transmission log sheet generated by the sending telecopier) and (B) otherwise,
on the Business Day next following the date of actual delivery or transmission;
provided, however, that any communication delivered by Fax must be confirmed
within three (3) Business Days by duplicate notice delivered as otherwise
provided herein and any refused delivery must re-tendered within two (2)
Business Days.

 

35



--------------------------------------------------------------------------------

16. General Provisions.

 

16.1 Confidentiality. Except for Permitted Disclosures (defined below), (A)
Buyer shall keep confidential the terms of this Agreement, and (B) until and
unless the Closing occurs, Buyer shall keep confidential all information
regarding the Hotel. In addition, except as required by Law, no party shall
issue press release or communication with the public prior to Closing without
the prior written consent of the other. As used herein, “Permitted Disclosures”
include only (i) disclosures by Buyer to its attorneys, accountants and other
consultants as reasonably necessary in negotiation of this Agreement, the
conduct of due diligence, the consummation of the transactions contemplated
hereby and the exercise of Buyer’s rights and the performance its duties
hereunder, (ii) disclosure to any government regulatory agency which requests
the information in question in the course of its regulatory functions, and (iii)
any other disclosure required by Law (including, without limitation, in response
to any subpoena). In the case of any Permitted Disclosure described in clause
(i) above, Buyer shall advise the person to whom such disclosure is made of the
confidential nature of any information disclosed and obtain from such person an
undertaking to respect such confidentiality. That certain Confidentiality
Agreement previously executed by Highland Hospitality Corporation dated March
17, 2005 shall continue in full force and effect and shall not be deemed to have
merged into, or been superseded by, this Agreement; provided, further, to the
extent that such Confidentiality Agreement is inconsistent with the terms of
this Section 16.1, the items of this Section 16.1 shall control.

 

16.2 Effect of Termination. Upon any termination of this Agreement, no Party
shall have any further obligation or liability to the other hereunder except (i)
as provided below (regarding Buyer’s return or destruction of materials received
from Seller), (ii) any liability which any Party may have hereunder by reason of
the fact that termination either (A) was wrongfully made by it or (B) resulted
from a breach of its covenants or other obligations hereunder and (iii) any
obligation under Sections 4.7 or 16.9. Within thirty (30) days after termination
of this Agreement without Closing, Buyer shall either return to Seller all
materials of a confidential nature which Buyer has received from Seller pursuant
to this Agreement or confirm to Seller in writing that Buyer has destroyed all
such materials. Within thirty (30) days after Seller’s request following the
termination of this Agreement without Closing, Buyer shall deliver to Seller all
reports, studies and analyses prepared by third parties at Buyer’s request or
direction relating to the Hotel Premises, other than Buyer’s internal documents
containing proprietary or privileged information and to the extent permitted
pursuant to agreements with parties preparing such reports (unless this
Agreement has been terminated due to the default of Seller). Such delivery shall
be made without representation or warranty by Buyer as to the contents of such
items and Seller shall not be entitled to rely on such items.

 

16.3 Construction; Participation in Drafting. Each Party acknowledges that it
and it Counsel have participated substantially in the drafting of this Agreement
and agree that, accordingly, in the interpretation and construction of this
Agreement, no ambiguity, real or apparent, in any provision hereof shall be
construed against a Party by reason of the role of such Party or its Counsel in
the drafting of such provision.

 

36



--------------------------------------------------------------------------------

16.4 No Third-Party Beneficiaries. Except as expressly provided in Section 12.3,
nothing in this Agreement is intended or shall construed to confer any rights or
remedies on any person other than the Parties and their active successors and
assigns, or to relieve, discharge or alter the obligations of any third person
to either Party or to give any third person any right of subrogation or action
over against Party. Without limiting the generality of the foregoing, no Hotel
Employee shall be deemed a third party beneficiary of any provision of this
Agreement.

 

16.5 Integration and Binding Effect. This Agreement constitutes the entire
agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings and representations of the
Parties with respect to the subject matter hereof (including, without
limitation, any letter of intent, offer sheet, broker’s set-up, disclosure
materials, offering circular or other such written materials of any kind). This
Agreement may not be modified, amended, supplemented or otherwise changed,
except by a writing executed by all Parties. Except as otherwise expressly
provided herein, this Agreement shall bind and inure to the benefit of the
Parties and their respective successors and assigns.

 

16.6 Computation of Time. Any time period specified in this Agreement which
would otherwise end on a non-Business Day shall automatically be extended to the
immediately following Business Day.

 

16.7 Captions. Article and section headings used herein are for convenience of
reference only and shall not affect the construction of any provision of this
Agreement.

 

16.8 Further Assurances. The Parties shall cooperate with each other as
reasonably necessary to effect the provisions of this Agreement, shall use
reasonable and good faith efforts to satisfy conditions to Closing and, at and
after Closing, shall each execute and deliver such additional instruments or
other documents as the other Party may reasonably request to accomplish the
purposes and intent of this Agreement; provided, however, that nothing in this
Section shall be deemed to enlarge the obligations of the Parties hereunder or
to require any to incur any material expense or liability not otherwise required
of it hereunder.

 

16.9 Enforcement Costs. Should either Buyer or Seller institute any action or
proceeding to enforce any provision of this Agreement or for damages by reason
of any alleged breach of any provision hereof, the prevailing Party shall be
entitled to recover from the other Party all costs and expenses (including
reasonable attorneys’ fees) incurred by such prevailing Party in connection with
such action or proceeding. A Party also shall be entitled to recover all costs
and expenses (including reasonable attorneys’ fees) incurred in the enforcement
of any judgment or settlement in its favor obtained in such action or proceeding
(and in any such judgement provision shall be made for the recovery of such
post-judgement costs and expenses.)

 

16.10 GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE AN AGREEMENT MADE
UNDER THE LAW OF THE STATE OF CALIFORNIA AND FOR ALL PURPOSES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH SUCH LAWS.

 

37



--------------------------------------------------------------------------------

16.11 Counterparts. This Agreement, and any amendment hereto, may be executed in
any number of counterparts and by each Party on Separate counterparts, each of
which when executed and delivered shall be deemed an original and all of which
taken together shall constitute but one and the same instrument.

 

17. Exhibits. Each of the following exhibits is hereby incorporated into and
made an integral of this Agreement:

 

  A Legal Description of Hotel Parcel

 

  B Form of Deed

 

  C Form of Bill of Sale

 

  D Form of Ground Sublease Assignment Agreement

 

  E Form of Assignment and Assumption of Leases

 

  F Form of Assignment and Assumption of Assumed Contracts

 

  G Form of General Assignment and Assumption

 

  H Form of FIRPTA Certificate

 

  I Exceptions to Seller Representations

 

  J Ground Sublease

 

  K Schedule of Leases

 

  L Schedule of Contracts

 

  M Schedule of Employee Benefit Plans

 

  N Schedule of Required Consents and Approvals

 

Seller shall have until (and including) the fifth (5th) Business Day before the
Approval Date to prepare or modify, and deliver to Buyer, Exhibits I, K, L, M
and N. Any modification of such Exhibits that Seller timely delivers shall
supplement or supersede (as the case may be) the prior version of such Exhibit
for all purposes of this Agreement.

 

18. Signers’ Warranty. Subject to approval of Buyer’s Board as set forth in
Section 5.2.1, each individual executing and delivering this Agreement on behalf
of a corporate Party hereby warrants and represents to the other Parties that he
or she is duly authorized and empowered to do so.

 

19. Limitation on Remedies for Seller’s Breach. If Seller defaults under this
Agreement, then Buyer may, at Buyer’s option, terminate this Agreement and the
Escrow (as provided in Section 10.9) or pursue any other rights or remedies that
Buyer may have at law; provided, however, that Buyer shall have the right to
exercise any remedy of specific performance, including the filing of a lis
pendens against the Property, only if both of the following conditions have been
satisfied (and otherwise Buyer shall be deemed to have waived its right of
specific performance and its right to file a lis pendens against the Property):
(a) Buyer shall deposit into escrow all of the items listed in Section 10.3
(Buyer’s Deliveries) above necessary to close the Escrow established hereunder
without any offset of any amounts or modifications of any documents and
authorize the release of such items in order to effectuate the Close of Escrow
(provided, however, that, pursuant to the preceding sentence, Buyer shall not be
required to deposit into Escrow the balance of the Purchase Price but shall
provide Seller with

 

38



--------------------------------------------------------------------------------

evidence reasonably satisfactory to Seller that such funds are immediately
available for deposit to accomplish Closing), and (b) Seller shall have failed
to deposit into Escrow all items listed in Section 10.2 (Seller’s Deliveries).
This provision shall be an absolute bar to any action by Buyer for specific
performance of this Agreement except in strict accordance with this Section 19,
and Seller shall be entitled to the immediate expungement of any lis pendens
filed by Buyer against the Property in violation of this Section 19. If Buyer
brings an action for specific performance of the Agreement, or records a lis
pendens against the Hotel Premises, or otherwise creates any cloud on Seller’s
title to the Hotel Premises in violation of this Section 19, Buyer shall hold
harmless and indemnify Seller from and against all costs, expenses (including
attorneys’ fees) and losses which Seller incurs by reason thereof.

 

20. LIQUIDATED DAMAGES AND LIMITATIONS OF REMEDIES FOR BUYER’S BREACH. IF BUYER
IN BREACH OF THIS AGREEMENT FAILS TO CLOSE, THEN UPON WRITTEN NOTICE OF
TERMINATION (A “TERMINATION NOTICE”) FROM SELLER TO BUYER AND ESCROW AGENT, THIS
AGREEMENT SHALL TERMINATE (EXCEPT FOR THIS SECTION AND BUYER’S OBLIGATIONS
PURSUANT TO SECTIONS 4.7, 16.2 AND 16.9). THE PARTIES ACKNOWLEDGE AND AGREE BY
INITIALING THIS SECTION 20 THAT:

 

IF BUYER FAILS TO CLOSE IN BREACH OF THIS AGREEMENT, SELLER WILL INCUR CERTAIN
COSTS AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICAL TO ASCERTAIN.

 

THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, BEARS A REASONABLE
RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES ESTIMATE MAY BE SUFFERED BY SELLER
BY REASON OF SUCH A FAILURE OF CLOSING TO OCCUR, AND THE DEPOSIT AND INTEREST IS
NOT AN AMOUNT WHICH IS UNREASONABLE UNDER THE CIRCUMSTANCES EXISTING AT THE TIME
THIS AGREEMENT IS MADE (BUYER ACKNOWLEDGING AND AGREEING THAT BUYER HAS FULLY
CONSIDERED THE PROVISIONS OF THIS SECTION 20 AND SUCH CIRCUMSTANCES PRIOR TO
ENTERING INTO THIS AGREEMENT AND HAS CONSULTED WITH BUYER’S COUNSEL WITH RESPECT
THERETO); AND

 

UPON DELIVERY TO ESCROW AGENT BY SELLER OF A PROPERLY GIVEN TERMINATION NOTICE
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SELLER SHALL BE ENTITLED TO
RECEIVE AND RETAIN THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, AS
LIQUIDATED DAMAGES, WHICH DAMAGES SHALL BE SELLER’S SOLE REMEDY HEREUNDER IF
BUYER IN BREACH OF THIS AGREEMENT FAILS TO CLOSE, AND BUYER SHALL FORTHWITH
INSTRUCT ESCROW AGENT TO RELEASE THE DEPOSIT AND ALL INTEREST EARNED THEREON TO
SELLER AND TO RETURN TO SELLER ALL DOCUMENTS AND INSTRUMENTS THERETOFORE

 

39



--------------------------------------------------------------------------------

DEPOSITED INTO THE ESCROW BY OR ON BEHALF OF THEM; PROVIDED, HOWEVER, THAT THE
DEPOSIT SHALL BE IN ADDITION TO AND NOT IN LIEU OF ANY AMOUNTS OWED TO SELLER BY
BUYER AS A RESULT OF BUYER’S OBLIGATIONS PURSUANT TO SECTIONS 4.7, 16.2 AND
16.9; AND PROVIDED FURTHER THAT SELLER SHALL BE ENTITLED TO RECOVER FROM BUYER
ATTORNEYS’ FEES AND OTHER DIRECT OUT-OF-POCKET COSTS INCURRED BY THEM IN
CONNECTION WITH THE ENFORCEMENT OR DEFENSE OF OBLIGATIONS CONTAINED IN THIS
SECTION 20.

 

IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES PROVISION,
SELLER AND BUYER HAVE INITIALED BELOW:

 

SELLER:                    

  BUYER:                    

 

[SIGNATURES ON FOLLOWING PAGE]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered, each by its own representative thereunto duly authorized, as of the
date first above written.

 

SELLER:  

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

    By:   AP/APMC GP, Inc., a Delaware         corporation, its general partner
        By:  

/s/ Rick Koenigsberger

--------------------------------------------------------------------------------

        Name:  

Rick Koenigsberger

--------------------------------------------------------------------------------

        Title:  

President

--------------------------------------------------------------------------------

 

BUYER:  

HIGHLAND HOSPITALITY, L.P., a Delaware

limited partnership

        By:   HHC GP Corporation, a Maryland             corporation, its
general partner         By:  

/s/ James L. Francis

--------------------------------------------------------------------------------

        Name:  

James L. Francis

--------------------------------------------------------------------------------

        Title:  

President/CEO

--------------------------------------------------------------------------------

 

[ESCROW AGENT’S SIGNATURE ON THE FOLLOWING PAGE]

 

[Signature Page to Purchase and Sale Agreement]

 

41



--------------------------------------------------------------------------------

The undersigned hereby accepts this Agreement as its escrow instructions and
agrees to act as Escrow Agent hereunder, in accordance with the terms and
conditions hereof.

 

LAWYERS TITLE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

                      ,2005

 

[Signature Page to Purchase and Sale Agreement]

 

42



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION OF HOTEL PARCEL

 

(Please See Attached)

 

EXHIBIT A TO PURCHASE AND SALE AGREEMENT

 

43



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF CALIFORNIA GRANT DEED

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

MAIL TAX STATEMENTS TO:

 

[FOR RECORDER’S USE]

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged AP/APH PALM
SPRINGS, L.P., a Delaware limited partnership, having an address of c/o AP/APH
Ventures, LLC, 1201 Constellation Boulevard, #2900, Los Angeles, California
90067, Attention: Michael Weiner (“Grantor”), hereby grants to
                    , a(n)                      having an address of
                     (“Grantee”), all of Grantor’s right, title and interest in
and to the improvements (the “Improvements”) located on or under that certain
land situated in the County of Riverside and State of California known as 888
East Tahquitz Canyon Way in Palm Springs and more particularly described in
Exhibit A attached hereto and made a part hereof (the “Land”), together with all
tenements, hereditaments and appurtenances belonging or appertaining to such
Improvements, including, without limitation, all easements, rights-of-way,
servitudes and other rights (the “Appurtenances”) (the Improvements and
Appurtenances hereafter collectively referred to as the “Real Property”).

 

SUBJECT TO all non delinquent real property taxes and assessments and all
covenants, conditions, restrictions, rights of way, easements, encumbrances and
other matters of record, or of which a survey or inspection of such property
would give notice, as of the date hereof.

 

This is a conveyance of the Real Property only and not of the underlying land,
and the Real Property is owned in Fee Simple by Grantor pursuant to that certain
sublease of the Land described in Exhibit B attached hereto and made a part
hereof (the “Sublease”), the rights in which Sublease are being assigned by
Grantor to Grantee pursuant to a separate instrument dated on or about the date
hereof.

 

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

 

44



--------------------------------------------------------------------------------

Dated:                     , 2005   AP/APH PALM SPRINGS, L.P..., a Delaware
limited partnership     By:   AP/APMC GP, Inc., a Delaware         corporation,
its general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

 

45



--------------------------------------------------------------------------------

STATE OF

  )     ) ss.

COUNTY OF                     

  )

 

On this      day of                     , before me personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

 

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

 

46



--------------------------------------------------------------------------------

EXHIBIT A

TO

GRANT DEED

 

Legal Description

 

[insert legal description set forth in title

report/commitment approved by Buyer]

 

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

 

47



--------------------------------------------------------------------------------

EXHIBIT B

TO

GRANT DEED

 

Sublease

 

Sublease (Hotels I-XI) dated December 31, 1984, by and between SENCA Palm
Springs, Inc., a California corporation, a predecessor-in-interest of the City
of Palm Springs, a municipal corporation, as sublandlord, and the Community
Redevelopment Agency of the City of Palm Springs, California, a
predecessor-in-interest of AP/APH Palm Springs, L.P., a Delaware limited
partnership, as subtenant, a memorandum of which was recorded on December 30,
1985 as Instrument No. 293742 of the Official Public Records of Riverside
County, California, as supplemented by the certain Supplement (For Purpose of
Conforming Legal Description) to Sublease recorded on December 20, 1993 as
Instrument No. 504374 of said Official Public Records, as amended by that
certain Amendment to Sublease, a memorandum of which was recorded on November 5,
1998 as Instrument No. 487613 of said Official Records and approved by the
Bureau of Indian Affairs pursuant to an approval dated as of October 29, 1998;
subtenant’s interest was assigned to AP/APH Palm Springs, L.P., a Delaware
limited partnership by Assignment to Sublease dated as of November 5, 1998
recorded November 9, 1998 as Instrument No. 487612 of said Official Records and
approved by the Bureau of Indian Affairs pursuant to an approval dated as of
October 29, 1998.

 

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

 

48



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

THIS BILL OF SALE, for Ten Dollars ($10.00) cash and other good and valuable
consideration, receipt of which is hereby acknowledged, AP/APH PALM SPRINGS,
L.P., a Delaware limited partnership (“Seller”), does hereby sell, assign,
convey, transfer and set over to                     , a                     
(“Buyer”), all of the “FF&E” and “Inventory,” as those terms are defined in that
certain Agreement of Purchase and Sale for the Wyndham Palm Springs Hotel, in
Palm Springs, California, dated as of                     ,      2005, between
Seller, and Buyer, without warranty, express or implied, except that Seller
shall warrant and defend unto Buyer and Buyer’s successors and assigns title to
such property against all persons claiming by, through or under Seller.

 

Seller further hereby covenants to execute and deliver such further
instrument(s) as Buyer may hereafter request to evidence or confirm any of the
sales made herein, in such form as Buyer may reasonably request and promptly
upon Buyer’s request therefor.

 

Dated:                  , 2005   AP/APH PALM SPRINGS, L.P., a Delaware limited
partnership     By:   AP/APMC GP, Inc., a Delaware         corporation, its
general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT C TO PURCHASE AND SALE AGREEMENT

 

49



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF GROUND SUBLEASE ESTOPPEL CERTIFICATE

 

AND GROUND SUBLEASE CONSENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

MAIL TAX STATEMENTS TO:

 

[FOR RECORDER’S USE]

 

ASSIGNMENT OF GROUND SUBLEASE

 

This ASSIGNMENT OF GROUND SUBLEASE (this “Agreement” is made as of the      day
of                     , 2005, by and among AP/APH PALM SPRINGS, L.P., a
Delaware limited partnership (“Assignor”),                     , a
                     (“Assignee”) and THE CITY OF PALM SPRINGS, a municipal
corporation (the “City”).

 

Recitals

 

A. The City is the current holder of the lessee’s interest under that certain
Business Lease No. PSL-315 dated February 28, 1984 between the 18 individuals
named therein as lessor (collectively, the “Ground Lessor”) and Shale Energy
Corporation of America, a Texas corporation, as lessee, a memorandum of which
lease was recorded on December 30, 1985 as Instrument No. 293741 in the Official
Public Records of Riverside County, California, together with that certain
activation letter dated May 1, 1984, executed by Shale Energy Corporation of
America (as approved by the United States Department of the Interior, Bureau of
Indian Affairs (the “BIA”) pursuant to an approval dated July 23, 1984, which
approval was modified by a Modification of Approval of Option dated August 20,
1984) and that certain Amendment to Lease dated as of October 28, 1998 between
The United States Secretary of the Interior (the “Secretary”), as administrator
for Ground Lessor, and the City, a memorandum of which was recorded on November
9, 1998 as Instrument No. 487614 in the Official Public Records of Riverside
County, California and approved by the BIA pursuant to an approval dated as of
October 29, 1998 (collectively, the “Master Lease”).

 

B. A portion of the property covered by the Master Lease is subleased to the
Assignor pursuant to that certain Sublease (Hotels I-XI) dated December 31, 1984
(the “Sublease”), by and between SENCA Palm Springs, Inc., a California
corporation, a predecessor-in-interest of the City, as sublandlord, and the
Community Redevelopment Agency of the City of Palm Springs, California, a
predecessor-in-interest of Assignor, as subtenant, a memorandum of which was
recorded on December 30, 1985 as Instrument No. 293742 of the Official Public
Records of Riverside County, California, as

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

50



--------------------------------------------------------------------------------

supplemented by the certain Supplement (For Purpose of Conforming Legal
Description) to Sublease recorded on December 20, 1993 as Instrument No. 504374
of said Official Public Records, as amended by that certain Amendment to
Sublease, a memorandum of which was recorded on November 5, 1998 as Instrument
No. 487613 of said Official Records and approved by the BIA pursuant to an
approval dated as of October 29, 1998, as assigned to Assignor by Assignment to
Sublease dated as of November 5, 1998 recorded November 9, 1998 as Instrument
No. 487612 of said Official Records and approved by the BIA pursuant to an
approval dated as of October 29, 1998, covering the real property described on
Exhibit A attached hereto and incorporated herein by this reference (the “Leased
Premises”).

 

C. Assignee is purchasing all of the interest of Assignor in and to, among other
things, the leasehold estate in the Leased Premises and the hotel known as
“Wyndham Palm Springs” and the other improvements (collectively, the
“Improvements”) located on the Leased Premises.

 

D. Assignee is transferring all of its interest in the personal property
included within the Improvements to                      (“Tenant”), an
affiliate of Assignee and will enter into a sublease of the Leased Premises and
all of the real property included within the Improvements to Tenant (the “Tenant
Sublease”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

  1. Assignment by Assignor. Assignor hereby assigns and transfers to Assignee
all of Assignor’s right, title and interest in and to the Sublease and the
leasehold estate created thereby and hereby quitclaims, conveys, transfers and
assigns to Assignee all of the Assignor’s right, title and interest in and to
the Improvements.

 

  2. Acceptance by Assignee. Assignee hereby accepts the foregoing assignment
and transfer of the Sublease and promises and agrees to pay all rent and to
faithfully assume and perform all covenants, stipulations, agreements and
obligations under the Sublease accruing on and after the date hereof or
otherwise attributable to the period commencing on said date and continuing
thereafter. Assignee hereby acknowledges that (a) this Agreement is subject and
subordinate to all the terms, covenants and conditions in the Master Lease and
the Sublease; and (b) except for the transfers and subleases to the Tenant as
set forth in Recital D above, Assignee shall not have any right to further
assign its interest under the Sublease or sub-lease any property subject thereto
except in accordance with the terms and provisions of the Sublease and the
Master Lease.

 

  3. Consent by the City. The City hereby consents to the assignment of
Assignor’s interest in the Sublease and the leasehold estate created thereby to
Assignee and further consents to Assignee effecting the transfers and entering
into the Tenant Sublease as set forth in Recital D above, conditioned on the
approval of the assignment by the BIA as required by Article 44 of the Master
Lease. The City

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

51



--------------------------------------------------------------------------------

and Assignee agree that transfer and entry into the Tenant Sublease with the
Operator shall not relieve Assignee of its promise to pay all rents and to
faithfully assume and perform all covenants, stipulations, agreements and
obligations under the Sublease occurring on or after the date hereof or
otherwise attributable to the period commencing on said date and continuing
thereafter.

 

  4. Performance Under Master Lease. Assignee covenants and warrants that it has
received, read and approved a fully executed copy of the Master Lease, it fully
understands and agrees to be subject to and bound by all of the covenants,
agreements, terms, provisions and conditions of the Master Lease to the extent
applicable to the Leased Premises, and further covenants not to take any action
or do or perform any act or fail to perform any act that would result in the
failure or breach of any of the covenants, agreement, terms, provisions or
conditions of the Master Lease on the part of the “Lessee” thereunder.

 

  5. Tenant Sublease. Assignee agrees that, pursuant to the Tenant Sublease,
Tenant will be required to assume the same obligations to perform under the
Sublease and Master Lease that Assignee has agreed to assume pursuant to
paragraphs 2 and 4 hereunder. The Assignee and City agree that the Tenant shall
not have any right to further assign its interest in the Tenant Sublease or
sublease any property subject thereto except in accordance with the terms and
provisions of the Sublease and the Master Lease.

 

  6. Liability. Assignee acknowledges and agrees that the assignment and
transfer releases and relieves Assignor from all liability under the Sublease
and the Master Lease and that Assignor shall not remain liable under any of the
terms, conditions, and covenants of the Sublease or the Master Lease from and
after the date hereof.

 

  7. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be a duplicate original, but all of which together shall
constitute one and the same instrument.

 

  8. Severability. If any provision in this Agreement is held by a Court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

  9. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of California and shall be deemed to have been executed
in Palm Springs, California, for purposes of jurisdiction and venue in any
action or proceeding to interpret or enforce its terms or provisions,
irrespective of the actual location of its execution.

 

  10. Binding Effect. All of the terms of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by each party hereto and their
respective successors, executors, administrators or heirs, and all persons
claiming by and through them.

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

52



--------------------------------------------------------------------------------

  11. Attorneys’ Fees. In the event that any party hereto brings an action or
proceeding for a declaration of the rights of the parties under this Agreement
for injunctive relief, for an alleged breach or default of, or any other action
arising out of this Agreement or the transactions contemplated hereby, or in the
event any party is in default of its obligations pursuant hereto, whether or not
suit is filed or prosecuted to final judgment, the non-defaulting party (or, in
the event of litigation, prevailing party) shall be entitled to reasonable
attorneys’ fees, in addition to any court costs incurred and in addition to any
other damages or relief awarded.

 

  12. Further Assurances. Assignor shall execute and promptly deliver to
Assignee any additional instrument or other document which Assignee reasonably
requests to evidence or better effect the assignment contained herein.

 

  13. Indemnification. Assignor shall hold harmless, indemnify and defend
Assignee, its successors and assigns, from and against any claim or liability
for an obligation under the Sublease or the Master Lease arising prior to the
date hereof. Assignee shall hold harmless, indemnify and defend Assignor, its
successors and assigns, from and against any claim or liability for an
obligation under the Sublease or the Master Lease arising on or after the date
hereof.

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

ASSIGNOR:   

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

     By:  

AP/APMC GP, INC., a Delaware

corporation, its general partner

         By:  

 

--------------------------------------------------------------------------------

         Name:  

 

--------------------------------------------------------------------------------

         Title:  

 

--------------------------------------------------------------------------------

 

STATE OF                        )     )    ss. COUNTY OF                       
)

 

On                     , before me,                     , Notary Public,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.  

                        (Seal)

 

 

--------------------------------------------------------------------------------

Notary Public

 

[Signatures Continued on Following Pages]

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

54



--------------------------------------------------------------------------------

[Signatures Continued from Preceding Page]

 

ASSIGNEE:   [Insert Name/Jurisdiction/Type of entity]     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

STATE OF                        )     )    ss. COUNTY OF                       
)

 

On                     , before me,                     , Notary Public,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.  

(Seal)

 

 

--------------------------------------------------------------------------------

Notary Public

 

[Signatures Continued on Following Page]

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

55



--------------------------------------------------------------------------------

[Signatures Continued from Preceding Page]

 

THE CITY:  

THE CITY OF PALM SPRINGS,

a municipal corporation

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

STATE OF                        )     )    ss. COUNTY OF                       
)

 

On                     , before me,                     , Notary Public,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.   (Seal)

 

 

--------------------------------------------------------------------------------

Notary Public

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

56



--------------------------------------------------------------------------------

EXHIBIT A

 

TO

 

ASSIGNMENT OF SUBLEASE

 

Lots 1, D and E inclusive of Amended Tract No. 20485, in the City of Palm
Springs, County of Riverside, State of California, as per map recorded in Book
200, Pages 47 and 48 of Maps, in the Office of the County Recorder of said
County.

 

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

 

57



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

ASSIGNMENT AND ASSUMPTION OF LEASES

 

RECORDING REQUESTED BY:

 

 

AND WHEN RECORDED, MAIL TO:

 

[FOR RECORDER’S USE ONLY]

 

[Form of]

 

ASSIGNMENT OF LEASES

 

AND

 

ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
                         , 2005, by and between AP/APH PALM SPRINGS, L.P., a
Delaware limited partnership (“Assignor”), and                     , a
                     (“Assignee”), on the other.

 

RECITALS

 

A. Assignor has entered into that certain Agreement of Purchase and Sale (the
“Purchase Agreement”), dated as of                     ,     , 2005, between
Assignor as “Seller,” and Assignee, as “Buyer,” for purchase of the land
described in Exhibit A attached hereto, together with the improvements thereon,
comprising the real property components of the hotel known as the Wyndham Palm
Springs Hotel, in Palm Springs, California (the “Hotel”).

 

B. In conjunction with the sale and purchase of the Hotel, the Purchase
Agreement obligates Assignor to assign to Assignee, and Assignee to assume, all
of Assignor’s rights, title and interest in, to and under the space leases
identified in the Schedule of Leases attached hereto as Exhibit B (the
“Leases”), subject to the terms and conditions set forth in this Assignment.

 

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

 

58



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions herein contained, the parties hereto (together, the “Parties,”
and each sometimes a “Party”) hereby act and agree as follows:

 

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee, and
Assignee hereby takes and accepts from Assignor, all of Assignor’s rights, title
and interest in, to and under each of the Leases.

 

2. Assumption of Obligations and Liabilities by Assignee. Assignee hereby
assumes all of the obligations and liabilities of Assignor under each of the
Leases accruing from and after the date hereof.

 

3. Further Assurances. Assignor shall promptly execute and deliver to Assignee
any additional instrument or other document which Assignee reasonably requests
to evidence or better effect the assignment contained herein.

 

4. Counterparts. This Assignment may be executed in any number of counterparts
and by each Party on a separate counterpart or counterparts, each of which when
so executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

 

5. Governing Law. This Assignment shall be deemed to be an agreement made under
the laws of the State of California and for all purposes shall be governed by
and construed in accordance with such laws.

 

6. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of each of the Parties and its successors and assigns.

 

7. Warranty of Signers. Each individual executing and delivering this Assignment
on behalf of a Party hereby represents and warrants to the other Party that such
individual has been duly authorized and empowered to make such execution and
delivery.

 

8. Indemnification. Assignor shall hold harmless, indemnify and defend Assignee,
its successors and assigns, from and against any claim or liability for an
obligation under the each of the Leases arising prior to the date hereof.
Assignee shall hold harmless, indemnify and defend Assignor, its successors and
assigns, from and against any claim or liability for an obligation under each of
the Leases arising on or after the date hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

 

ASSIGNOR:  

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

   

By:

 

AP/APMC GP, Inc., a Delaware

corporation, its general partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

ASSIGNEE:

 

[Insert Name/Jurisdiction/type of entity]

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

 

60



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF

   )      ) ss:

COUNTY OF

   )

 

On                             , before me,
                                        , personally appeared
                                                                 , personally
known to be (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

  

[SEAL]

 

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

 

61



--------------------------------------------------------------------------------

STATE OF    )      ) ss: COUNTY OF    )

 

On                             , before me,
                                             , personally appeared
                                                                     ,
personally known to be (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

  

[SEAL]

 

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

 

62



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
                    ,     , 2005, by and between AP/APH PALM SPRINGS, L.P., a
Delaware limited partnership (“Assignor”), and                     , a
                     (“Assignee”), on the other.

 

RECITALS

 

A. Assignor has entered into that certain Agreement of Purchase and Sale (the
“Purchase Agreement”), dated as of                          , 2005, between
Assignor and Assignee for purchase of the land described in Exhibit A attached
hereto, together with the improvements thereon, comprising the real property
components of the hotel known as the Wyndham Palm Springs Hotel, in Palm
Springs, California (the “Hotel”).

 

B. In conjunction with the sale and purchase of the Hotel, the Purchase
Agreement obligates Assignor to assign to Assignee, and Assignee to assume, all
of the contracts and equipment leases (the “Assumed Contracts”) identified in
the Schedule of Contracts attached hereto as Exhibit B, subject to the terms and
conditions set forth in this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions herein contained, the parties hereto (together, the “Parties,”
and each sometimes a “Party”) hereby act and agree as follows:

 

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee, and
Assignee hereby takes and accepts from Assignor, all of Assignor’s rights in,
under and to each of the Assumed Contracts and to all benefits and privileges
hereafter accruing to Assignor thereunder.

 

2. Assumption of Obligations and Liabilities by Assignee. Assignee hereby
assumes all of the obligations and liabilities of Assignor under each of the
Assumed Contracts accruing from and after the date hereof.

 

3. Indemnifications by Assignor and Assignee. Assignor shall hold harmless,
indemnify and defend Assignee, its successors and assigns, from and against any
claim or liability for an obligation under the Assumed Contracts arising prior
to the date hereof (including, without limitation, any claim or liability for a
breach or default on the part of the servicee or equipment lessee under any
Assumed Contract based on an event occurring before the date hereof). Assignee
shall hold harmless, indemnify and defend Assignor, its successors and assigns,
from and against any claim or liability for an obligation under the Assumed
Contracts arising on or after the

 

EXHIBIT F TO PURCHASE AND SALE AGREEMENT

 

63



--------------------------------------------------------------------------------

date hereof (including, without limitation, any claim or liability for a breach
or default on the part of the servicee or equipment lessee under any Assumed
Contract based on an event occurring on or after the date hereof).

 

4. Further Assurances. Assignor shall promptly execute and deliver to Assignee
any additional instrument or other document which Assignee reasonably requests
to evidence or better effect the assignment contained herein.

 

5. Counterparts. This Assignment may be executed in any number of counterparts
and by each Party on a separate counterpart or counterparts, each of which when
so executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

 

6. Governing Law. This Assignment shall be deemed to be an agreement made under
the laws of the State of California and for all purposes shall be governed by
and construed in accordance with such laws.

 

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of each of the Parties and its successors and assigns.

 

8. Warranty of Signers. Each individual executing and delivering this Assignment
on behalf of a Party hereby represents and warrants to the other Party that such
individual has been duly authorized and empowered to make such execution and
delivery.

 

IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT F TO PURCHASE AND SALE AGREEMENT

 

64



--------------------------------------------------------------------------------

ASSIGNOR:  

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

    By:   AP/APMC GP, Inc., a Delaware         corporation, its general partner
        By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

ASSIGNEE:   [Insert name/jurisdiction/entity]     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT F TO PURCHASE AND SALE AGREEMENT

 

65



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF GENERAL ASSIGNMENT AND ASSUMPTION

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
                    ,     , 2005, by and between AP/APH PALM SPRINGS, L.P., a
Delaware limited partnership (“Assignor”), and                     , a
                    , (“Assignee”).

 

RECITALS

 

A. Assignor has entered into that certain Agreement of Purchase and Sale (the
“Purchase Agreement”), dated as of                     ,     , 2005, between
Assignor, as “Seller,” and Assignee, as “Buyer” for purchase of the land
described in Exhibit A attached hereto, together with the improvements thereon,
comprising the real property components of the hotel known as the Wyndham Palm
Springs Hotel, in Palm Springs, California (the “Hotel”).

 

B. In conjunction with the sale and purchase of the Hotel, the Purchase
Agreement obligates Assignor to assign to Assignee certain intangible rights
with respect to the Hotel and Assignee to assume all of Assignor’s obligations
with respect thereto, subject to the terms and conditions set forth in this
Assignment.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions herein contained, the parties hereto (together, the “Parties,”
and each sometimes a “Party”) hereby act and agree as follows:

 

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee all
of Assignor’s rights, if any, in, under and to the following:

 

(a) Marks. Each trademark, trade name, service mark, logo or other proprietary
name, number (including telephone numbers), address, mark or design which is
assignable in conjunction with a sale of the Hotel and which is used by Seller
exclusively in connection with the Hotel, together with all the good will
associated with the use of such name, mark or design in connection the Hotel
(altogether, the “Marks”).

 

(b) Permits. Each permit, certificate, license or other form of authorization or
approval issued by a government agency or authority and legally required for the
proper operation and use of the Hotel (including, without limitation, any
certificates of occupancy with respect to the Hotel improvements, elevator
permits, conditional use permits, zoning variances and business licenses, but
excluding liquor licenses) to the extent transferable with the Hotel
(altogether, the “Permits”).

 

EXHIBIT G TO PURCHASE AND SALE AGREEMENT

 

66



--------------------------------------------------------------------------------

(c) Warranties. Each written guaranty, warranty or other such obligation from
any contractor, manufacturer or vendor, with respect to any of the Hotel
improvements, furnishings, fixtures or equipment, to the extent assignable in
connection with a sale of the Hotel (altogether, the “Warranties”).

 

(d) Records. On-site records, files and other written materials pertaining to
the operation of the Hotel (“Records”).

 

(e) Plans and Studies. Seller’s rights in and to the plans and specifications
for the Hotel improvements (“Plans”) and any studies, analyses, reports and
other written materials pertaining to the condition of the Hotel improvements
and the Hotel land.

 

(f) Reservations. Each reservation, commitment or agreement for the use of guest
rooms, conference rooms, dining rooms or other facilities in the Hotel, to the
extent pertaining to periods from and after the date hereof (“Reservations”).

 

(g) Accounts. The account receivable for each person who is a guest at the Hotel
on the night immediately preceding the date hereof (the “Guest Accounts”).

 

2. Assumption of Obligations and Liabilities by Assignee. Assignee hereby
assumes all of the obligations and liabilities of Assignor accruing from and
after the date hereof with respect to each of the Marks, Permits, Warranties,
Records, Plans, Reservations and Guest Accounts.

 

3. Further Assurances. Assignor shall promptly execute and deliver to Assignee
any additional instrument or other document which Assignee reasonably requests
to evidence or better effect the assignment contained herein.

 

4. Counterparts. This Assignment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which taken together shall constitute but one and the same instrument.

 

5. Governing Law. This Assignment shall be deemed to be an agreement made under
the laws of the State of California and for all purposes shall be governed by
and construed in accordance with such laws.

 

6. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of, respectively, Assignor and Assignee and their respective successors
and assigns.

 

7. Warranty of Signers. Each individual executing and delivering this Assignment
on behalf of Assignor hereby represents and warrants to Assignee that such
individual has been duly authorized and empowered to make such execution and
delivery.

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

 

EXHIBIT G TO PURCHASE AND SALE AGREEMENT

 

67



--------------------------------------------------------------------------------

ASSIGNOR:

 

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

    By:   AP/APMC GP, Inc., a Delaware         corporation, its general partner
        By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

ASSIGNEE:   [Insert name/jurisdiction/entity]     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT G TO PURCHASE AND SALE AGREEMENT

 

68



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF FIRPTA CERTIFICATE

 

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

 

To inform                      (“Transferee”), that withholding of tax under
Section 1445 of the Internal Revenue Code of 1954, as amended (the “Code”), will
not be required upon the transfer of certain real property to Transferee by
AP/APH PALM SPRINGS, L.P., a Delaware limited partnership (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

1. Transferor is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder).

 

2. Transferor’s U.S. employer identification number is ***.

 

3. Transferor’s office address is c/o AP/APH Ventures, LLC, 1201 Constellation
Boulevard, #2900, Los Angeles, California 90067.

 

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury each of the undersigned declares that he/she has
examined this Certification and to the best of his/her knowledge and belief it
is true, correct and complete and that he/she has authority to sign this
document on behalf of Transferor.

 

Dated:                          , 2005  

AP/APH PALM SPRINGS, L.P., a Delaware

limited partnership

    By:   AP/APMC GP, Inc., a Delaware         corporation, its general partner
        By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT H TO PURCHASE AND SALE AGREEMENT

 

69



--------------------------------------------------------------------------------

EXHIBIT I

 

FURTHER EXCEPTIONS

TO

SELLER’S WARRANTIES AND REPRESENTATIONS

 

The following conditions, events or facts constitute exceptions to Seller’s
Warranties and Representations set forth in Section 5.1 of this Agreement: NONE.

 

EXHIBIT I TO PURCHASE AND SALE AGREEMENT

 

70



--------------------------------------------------------------------------------

EXHIBIT J

 

GROUND SUBLEASE

 

Sublease (Hotels I-XI) dated December 31, 1984, by and between SENCA Palm
Springs, Inc., a California corporation, a predecessor-in-interest of the City
of Palm Springs, a municipal corporation, as sublandlord, and the Community
Redevelopment Agency of the City of Palm Springs, California, a
predecessor-in-interest of AP/APH Palm Springs, L.P., a Delaware limited
partnership, as subtenant, a memorandum of which was recorded on December 30,
1985 as Instrument No. 293742 of the Official Public Records of Riverside
County, California, as supplemented by the certain Supplement (For Purpose of
Conforming Legal Description) to Sublease recorded on December 20, 1993 as
Instrument No. 504374 of said Official Public Records, as amended by that
certain Amendment to Sublease, a memorandum of which was recorded on November 5,
1998 as Instrument No. 487613 of said Official Records and approved by the
Bureau of Indian Affairs pursuant to an approval dated as of October 29, 1998;
subtenant’s interest was assigned to AP/APH Palm Springs, L.P., a Delaware
limited partnership by Assignment to Sublease dated as of November 5, 1998
recorded November 9, 1998 as Instrument No. 487612 of said Official Records and
approved by the Bureau of Indian Affairs pursuant to an approval dated as of
October 29, 1998.

 

EXHIBIT J TO PURCHASE AND SALE AGREEMENT

 

71



--------------------------------------------------------------------------------

EXHIBIT K

 

SCHEDULE OF LEASES

 

1. Lease of Site for Communications Facilities dated as of July 16, 1996, by and
between Hotel and Convention Center Partners dba Wyndham Management Corporation
and Arch Wireless (formerly Paging Network of Los Angeles, Inc. dba Paging
Network of San Diego County)

 

2. Lease Agreement dated as of July 1, 2001, by and between AP/APH Palm Springs,
L.P., as landlord, and Al and Lucy Zannedjian, husband and wife, as tenant.

 

3. Retail Lease Agreement dated April 1, 2002 by and between AP/APH Palm
Springs, L.P., as landlord, and Sherry V. Alchaian dba The Salon, as tenant and
Letter Agreement exercising first option to extend dated November 25, 2002.

 

4. Amended and Restated Retail Lease dated February 28, 2003 by and between
AP/APH Palm Springs, L.P., as landlord, and Ultimate Massage and Facials, Inc.,
as tenant.

 

5. Telecommunications Consulting Contract effective as of March 1, 2001 by and
between AP/APH Palm Springs, LP, as owner, and High Pointe Group, LLC, as
consultant.

 

EXHIBIT K TO PURCHASE AND SALE AGREEMENT

 

72



--------------------------------------------------------------------------------

EXHIBIT L

 

SCHEDULE OF CONTRACTS

 

The following identifies each Service Contract and Equipment Lease:

 

SERVICE CONTRACTS

 

* - identifies contracts that have been entered into by the Hotel Manager

 

Hotel Management Agreement

 

•   Management Agreement between Wyndham Management Corporation and AP/APH Palm
Springs, L.P., dated September 1, 2001.

 

Hotel License (Franchise) Agreement

 

•   Franchise Agreement between WHC Franchise Corporation and AP/APH Palm
Springs, L.P., dated September 30, 1998, Addendum to Franchise Agreement for
Fractional Franchise Exemption dated September 30, 1998, Letter Agreement
accepted September 30, 1998 and First Amendment to Franchise Agreement dated
September 1, 2001.

 

Other Service Contracts

 

•   *Securities System Agreement dated 10/1/98 between Central Security
Services, Inc. and Wyndham Palm Springs Hotel re: fire alarm monitoring and
maintenance.

 

•   *Equipment Maintenance Agreement dated 2/1/04 between American Telephone and
Wyndham Palm Springs.

 

•   *Offsite Storage and Service Proposal and Agreement dated 2/15/00 between
All Valley Document Storage and Wyndham Palm Springs Hotel.

 

•   *Rayne Water Conditioning Agreement with Wyndham Hotel & Resort re: water
treatment dated effective 8/31/04.

 

•   *AT Systems Armored Car Service Agreement with Wyndham Hotel effective
5/1/02.

 

•   *Letter Agreement dated 5/14/99 between Douglas Pool Service and Wyndham
Hotel.

 

•   *Meaders Cleaners Agreement with Wyndham Hotels & Resorts dated 4/13/04 re:
dry cleaning.

 

•   *Musi-Cal Service Agreement (and Supplemental Agreement) with
                     re: music broadcast dated 3/25/97.

 

EXHIBIT L TO PURCHASE AND SALE AGREEMENT

 

73



--------------------------------------------------------------------------------

•   *Otis Elevator Maintenance Service Agreement with Wyndham Palm Springs dated
10/1/02.

 

•   Automated Technology Machines, Inc. ATM License/Use Agreement with AP/APMC
Management, LP effective 1/26/99.

 

•   Al’s Gardening Service Maintenance Contract with AP/APH Palm Springs LP
d/b/a Wyndham Palm Springs dated 8/12/04.

 

•   Resort Parking Services, Inc. Valet Parking Agreement with AP/APH Palm
Springs, LP d/b/a the Wyndham Palm Springs dated 10/1/03.

 

•   *Toshiba Business Solutions Total Customer Care (TCC) Agreement with Wyndham
Palm Springs Hotel re: copy machines lease effective 5/1/02.

 

•   *Logiclink Placement Agreement with Wyndham, Palm Springs, CA. re: Business
Center Equipment effective 1/1/02.

 

•   Wayport, Inc. Internet Service Resale Agreement with AP/APH Palm Springs, LP
re: High Speed Internet Access effective 1/6/04.

 

EQUIPMENT LEASES

 

•   Rubbish Service Agreement dated 5/14/99 between Palm Springs Disposal
Services and AP/APH Palm Springs, L.P. d/b/a Wyndham Palm Springs Hotel.

 

•   *Mail Machine and Scale Lease effective 9/1/00 between ASCOM (Mellon
Leasing, Inc.) and Wyndham International, Inc.

 

•   (3) Vehicle Lease Agreements; 2 effective 4/3/03 between Wilmar Leasing,
Inc. and AP/APH Palm Springs, L.P. d/b/a Wyndham Palm Springs Hotel. Also, 1 car
lease to be executed 7/04.

 

•   *Palm Springs Recycling Box Bailer Lease Rental Agreement with Wyndham Hotel
dated 4/4/95.

 

•   Master Equipment Lease Agreement (Phone Switch) dated June 3, 2003 between
GMAC Commercial Mortgage Corporation and AP/APH Palm Springs, L.P.

 

EXHIBIT L TO PURCHASE AND SALE AGREEMENT

 

74



--------------------------------------------------------------------------------

EXHIBIT M

 

SCHEDULE OF EMPLOYEE BENEFIT PLANS

 

•   The Wyndham International 401(k) Plan (Summary Plan and Description &
Addendum) for Palm Springs and St. Anthony hotels.

 

EXHIBIT M TO PURCHASE AND SALE AGREEMENT

 

75